United States Securities and Exchange Commission Washington, D.C. 20549 FORM 40-F [] Registration Statement pursuant to section 12 of the Securities Exchange Act of 1934 [ X ]Annual report pursuant to section 13(a) or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December 31, 2010 Commission File Number: 333-12138 CANADIAN NATURAL RESOURCES LIMITED (Exact name of Registrant as specified in its charter) ALBERTA, CANADA (Province or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Numbers) Not Applicable (I.R.S. Employer Identification Number (if applicable)) 2500, 855-2nd Street S.W., Calgary, Alberta, Canada, T2P 4J8 Telephone: (403) 517-7345 (Address and telephone number of Registrant’s principal executive offices) CT Corporation System, 111-Eighth Avenue, New York, New York 10011 (212) 894-8940 (Name, address (including zip code) and telephone number (including area code) of agent for service in the United States) Securities registered or to be registered pursuant to Section 12(b) of the Act: Title of Each Class: Name of each exchange on which registered: Common Shares, no par value New York Stock Exchange Securities registered or to be registered pursuant to Section 12(g) of the Act: Title of Each Class:None Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act:None For annual reports, indicate by check mark the information filed with this Form: [ X ] Annual information form [ X ] Audited annual financial statements Number of outstanding shares of each of the issuer’s classes of capital or common stock as of the close of the period covered by the annual report. 1,090,848,136 Common Shares outstanding as of December 31, 2010 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (s.232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files). Yes No This Annual Report on Form40-F shall be incorporated by reference into, or as an exhibit to, as applicable, the Registrant’s Registration Statement on Form F-9 (File No. 333-162270) under the Securities Act of 1933. All dollar amounts in this Annual Report on Form 40-F are expressed in Canadian dollars. As of March 18, 2011, the noon buying rate for Canadian Dollars as expressed by the Federal Reserve Bank of New York was US$1.00 equals C$ 0.9846. Principal Documents The following documents have been filed as part of this Annual Report on Form 40-F, starting on the following page: A. Annual Information Form Annual Information Form of Canadian Natural Resources Limited (“Canadian Natural”) for the year ended December 31, 2010. B. Audited Annual Financial Statements Canadian Natural’s audited consolidated financial statements for the years ended December31, 2010 and 2009, including the auditor’s report with respect thereto.For a reconciliation of important differences between Canadian and United States generally accepted accounting principles, see Note 17 of the notes to the audited consolidated financial statements. C. Management’s Discussion and Analysis Canadian Natural’s Management’s Discussion and Analysis for the year ended December31, 2010. Supplementary Oil & Gas Information For Canadian Natural’s Supplementary Oil & Gas Information for the year ended December31, 2010, see Exhibit1 of this Annual Report on Form 40-F. ANNUAL INFORMATION FORM FOR THE YEAR ENDED DECEMBER 31, 2010 March 25, 2011 TABLE OF CONTENTS DEFINITIONS AND ABBREVIATIONS 3 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS 5 CORPORATE STRUCTURE 7 GENERAL DEVELOPMENT OF THE BUSINESS 8 DESCRIPTION OF THE BUSINESS 9 A.ENVIRONMENTAL MATTERS 10 B.REGULATORY MATTERS 11 C.COMPETITIVE FACTORS 13 D.RISK FACTORS 13 E.FORM 51-101F1 STATEMENT OF RESERVES DATA AND OTHER OIL AND GAS INFORMATION 16 SELECTED FINANCIAL INFORMATION 47 DIVIDEND HISTORY 47 DESCRIPTION OF CAPITAL STRUCTURE 48 MARKET FOR CANADIAN NATURAL RESOURCES LIMITED SECURITIES 49 DIRECTORS AND OFFICERS 50 LEGAL PROCEEDINGS AND REGULATORY ACTIONS 55 INTEREST OF MANAGEMENT AND OTHERS IN MATERIAL TRANSACTIONS 56 TRANSFER AGENTS AND REGISTRAR 56 MATERIAL CONTRACTS 56 INTERESTS OF EXPERTS 56 AUDIT COMMITTEE INFORMATION 56 ADDITIONAL INFORMATION 57 SCHEDULE “A” FORM 51-101F2 REPORT ON RESERVES DATA BY INDEPENDENT QUALIFIED RESERVES EVALUATORS 58 SCHEDULE “B” FORM 51-101F3 REPORT OF MANAGEMENT AND DIRECTORS ON OIL AND GAS DISCLOSURE 60 SCHEDULE “C” CHARTER OF THE AUDIT COMMITTEE 62 2 Canadian Natural Resources Limited Table of Contents DEFINITIONS AND ABBREVIATIONS The following are definitions and selected abbreviations used in this Annual Information Form: “API” means the specific gravity measured in degrees on the American Petroleum Institute scale “ARO” means Asset Retirement Obligation “bbl” or “barrel” means 34.972 Imperial gallons or 42 US gallons “Bcf” means one billion cubic feet “bbl/d” means barrels per day “BOE” means barrel of oil equivalent “BOE/d” means barrel of oil equivalent per day “CO2” means carbon dioxide “CO2e” means carbon dioxide equivalents “Canadian GAAP” means Generally Accepted Accounting Principles in Canada “Canadian Natural Resources Limited”, “Canadian Natural”, “Company”, or “Corporation” means Canadian Natural Resources Limited and includes, where applicable, reference to subsidiaries of and partnership interests held by Canadian Natural Resources Limited and its subsidiaries “CBM” means Coal Bed Methane “crude oil, NGLs and natural gas” includes all of the Company’s light and medium crude oil, primary heavy crude oil, Pelican Lake heavy crude oil, bitumen (thermal oil), synthetic crude oil, natural gas and natural gas liquids reserves “development well”means a well drilled inside the established limits of an oil or gas reservoir or in close proximity to the edge of the reservoir, to the depth of a stratigraphic horizon known to be productive “dry well” means an exploratory, development, or extension well that proves to be incapable of producing either crude oil or natural gas in sufficient quantities to justify completion as an oil or gas well “exploratory well”means a well that is not a development well, a service well or a stratigraphic test well “extension well” means a well that is drilled to test if a known reservoir extends beyond what had previously been believed to be the outer reservoir perimeter “FPSO” means Floating Production, Storage and Offloading vessel “GHG” means Greenhouse Gas “gross acres” means the total number of acres in which the Company has a working interest “gross wells” means the total number of wells in which the Company has a working interest “Horizon” means Horizon Oil Sands “Mbbl” means one thousand barrels “Mcf” means one thousand cubic feet “Mcf/d” means one thousand cubic feet per day “MMbbl” means one million barrels “MMBtu” means one million British thermal units Canadian Natural Resources Limited 3 Table of Contents “MMBOE” means one million barrels of oil equivalent “MMcf” means one million cubic feet “MMcf/d” means one million cubic feet per day “MMcfe” means one million cubic feet equivalent “MM$” means one million Canadian dollars “NGLs” means Natural Gas Liquids “net acres” refers to gross acres multiplied by the percentage working interest therein owned “net asset value” means the discounted pre-tax value of forecast price proved and probable crude oil and natural gas reserves (net of future development costs and associated material well abandonment costs) plus the value of core unproved land, less net debt “net wells” refers to gross wells multiplied by the percentage working interest therein owned by the Company “NYSE” means New York Stock Exchange “productive well” means an exploratory, development or extension well that is not dry “proved property” means a property or part of a property to which reserves have been specifically attributed “PRT” means Petroleum Revenue Tax “SAGD” means Steam-Assisted Gravity Drainage “SCO” means Synthetic Crude Oil “SEC” means United States Securities and Exchange Commission “service well” means a well drilled or completed for the purpose of supporting production in an existing field and are drilled for the specific purposes of gas injection, water injection, steam injection, air injection, salt-water disposal, water supply for injection, observation, or injection for combustion “stratigraphic test well” means a drilling effort, geologically directed, to obtain information pertaining to a specific geologic condition and are ordinarily drilled without the intention of being completed for hydrocarbon production “TSX” means Toronto Stock Exchange “unproved property” means a property or part of a property to which no reserves have been specifically attributed “UK” means the United Kingdom “US” means United States “working interest” means the interest held by the Company in a crude oil or natural gas property, which interest normally bears its proportionate share of the costs of exploration, development, and operation as well as any royalties or other production burdens “WTI” means West Texas Intermediate 4 Canadian Natural Resources Limited Table of Contents SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS Certain statements relating to Canadian Natural Resources Limited (the “Company”) in this document or documents incorporated herein by reference constitute forward-looking statements or information (collectively referred to herein as “forward-looking statements”) within the meaning of applicable securities legislation. Forward-looking statements can be identified by the words “believe”, “anticipate”, “expect”, “plan”, “estimate”, “target”, “continue”, “could”, “intend”, “may”, “potential”, “predict”, “should”, “will”, “objective”, “project”, “forecast”, “goal”, “guidance”, “outlook”, “effort”, “seeks”, “schedule” or expressions of a similar nature suggesting future outcome or statements regarding an outlook. Disclosure related to expected future commodity pricing, forecast or anticipated production volumes, royalties, operating costs, capital expenditures, and other guidance provided throughout this Annual Information Form (“AIF”) including the information in the “Exploration and Development Activities” section, constitute forward-looking statements. Disclosure of plans relating to and expected results of existing and future developments, including but not limited to the Horizon Oil Sands resumption of production and future expansion, Primrose, Pelican Lake, Olowi Field (Offshore Gabon), the Kirby In situ Oil Sands Project, the Keystone Pipeline US Gulf coast expansion, and the construction and operation of the North West Redwater bitumen refinery upgrader also constitute forward-looking statements. This forward-looking information is based on annual budgets and multi-year forecasts, and is reviewed and revised throughout the year if necessary in the context of targeted financial ratios, project returns, product pricing expectations and balance in project risk and time horizons. These statements are not guarantees of future performance and are subject to certain risks and the reader should not place undue reliance on these forward-looking statements as there can be no assurances that the plans, initiatives or expectations upon which they are based will occur. In addition, statements relating to “reserves” are deemed to be forward-looking statements as they involve the implied assessment based on certain estimates and assumptions that the reserves described can be profitably produced in the future. There are numerous uncertainties inherent in estimating quantities of proved and proved plus probable crude oil and natural gas reserves and in projecting future rates of production and the timing of development expenditures. The total amount or timing of actual future production may vary significantly from reserve and production estimates. The forward-looking statements are based on current expectations, estimates and projections about the Company and the industry in which the Company operates, which speak only as of the date such statements were made or as of the date of the report or document in which they are contained, and are subject to known and unknown risks and uncertainties that could cause the actual results, performance or achievements of the Company to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. Such risks and uncertainties include, among others: general economic and business conditions which will, among other things, impact demand for and market prices of the Company’s products; volatility of and assumptions regarding crude oil and natural gas prices; fluctuations in currency and interest rates; assumptions on which the Company’s current guidance is based; economic conditions in the countries and regions in which the Company conducts business; political uncertainty, including actions of or against terrorists, insurgent groups or other conflict including conflict between states; industry capacity; ability of the Company to implement its business strategy, including exploration and development activities; impact of competition; the Company’s defense of lawsuits; availability and cost of seismic, drilling and other equipment; ability of the Company and its subsidiaries to complete capital programs; the Company’s and its subsidiaries’ ability to secure adequate transportation for its products; unexpected difficulties in mining, extracting or upgrading the Company’s bitumen products; potential delays or changes in plans with respect to exploration or development projects or capital expenditures; ability of the Company to attract the necessary labour required to build its thermal and oil sands mining projects; operating hazards and other difficulties inherent in the exploration for and production and sale of crude oil and natural gas and in mining, extracting or upgrading the Company’s bitumen products; availability and cost of financing; the Company’s and its subsidiaries’ success of exploration and development activities and their ability to replace and expand crude oil and natural gas reserves; timing and success of integrating the business and operations of acquired companies; production levels; imprecision of reserve estimates and estimates of recoverable quantities of crude oil, natural gas and NGLs not currently classified as proved; actions by governmental authorities; government regulations and the expenditures required to comply with them (especially safety and environmental laws and regulations and the impact of climate change initiatives on capital and operating costs); asset retirement obligations; the adequacy of the Company’s provision for taxes; and other circumstances affecting revenues and expenses. The Company’s operations have been, and in the future may be, affected by political developments and by federal, provincial and local laws and regulations such as restrictions on production, changes in taxes, royalties and other amounts payable to governments or governmental agencies, price or gathering rate controls and environmental protection regulations. Should one or more of these risks or uncertainties materialize, or should any of the Company’s assumptions prove incorrect, actual results may vary in material respects from those projected in the forward-looking statements. The impact of any one factor on a particular forward-looking statement is not determinable with certainty as such factors are dependent upon other factors, and the Company’s course of action would depend upon its assessment of the future considering all information then available. For additional information refer to the “Risks Factors” section of this AIF. Readers are cautioned that the foregoing list of factors is not exhaustive. Unpredictable or unknown factors not discussed in this report could also have material adverse effects on forward-looking statements. Canadian Natural Resources Limited 5 Table of Contents Although the Company believes that the expectations conveyed by the forward-looking statements are reasonable based on information available to it on the date such forward-looking statements are made, no assurances can be given as to future results, levels of activity and achievements. All subsequent forward-looking statements, whether written or oral, attributable to the Company or persons acting on its behalf are expressly qualified in their entirety by these cautionary statements. Except as required by law, the Company assumes no obligation to update forward-looking statements should circumstances or Management’s estimates or opinions change. Special Note Regarding Currency, Production and Reserves In this document, all references to dollars refer to Canadian dollars unless otherwise stated. Reserves and production data are presented on a before royalties basis unless otherwise stated. In addition, reference is made to crude oil and natural gas in common units called barrel of oil equivalent ("BOE"). A BOE is derived by converting six thousand cubic feet of natural gas to one barrel of crude oil (6Mcf:1bbl). This conversion may be misleading, particularly if used in isolation, since the 6Mcf:1bbl ratio is based on an energy equivalency conversion method primarily applicable at the burner tip and does not represent a value equivalency at the wellhead. For the year ended December 31, 2010 the Company retained Independent Qualified Reserves Evaluators (”Evaluators”), Sproule Associates Limited and Sproule International Limited (together as “Sproule”) and GLJ Petroleum Consultants Ltd. (“GLJ”), to evaluate and review all of the Company’s proved and proved plus probable reserves with an effective date of December 31, 2010 and a preparation date of February 14, 2011.Sproule evaluated the North America and International crude oil, NGLs and natural gas reserves.GLJ evaluated the Horizon SCO reserves.The evaluation and review was conducted in accordance with the standards contained in the Canadian Oil and Gas Evaluation Handbook (“COGE Handbook”) and disclosed in accordance with National Instrument 51-101 – Standards of Disclosure for Oil and Gas Activities (“NI 51-101”) requirements.In previous years, Canadian Natural had been granted an exemption order from the securities regulators in Canada that allowed substitution of U.S. Securities Exchange Commission (“SEC”) requirements for certain NI 51-101 reserves disclosures.This exemption expired on December 31, 2010.As a result, the 2010 reserves disclosure is presented in accordance with Canadian reporting requirements using forecast prices and escalated costs. The Company annually discloses net proved reserves and the standardized measure of discounted future net cash flows using 12-month average prices and current costs in accordance with United States Financial Accounting Standards Board Topic 932 “Extractive Activities - Oil and Gas” in the Company’s annual Form 40-F filed with the SEC in the “Supplementary Oil and Gas Information” section of the Company’s Annual Report which is incorporated herein by reference. Special Note Regarding Non-GAAP Financial Measures This Annual Information Form includes references to financial measures commonly used in the crude oil and natural gas industry, such as cash flow from operations, adjusted net earnings from operations and net asset value. These financial measures are not defined by Canadian (“GAAP”) and therefore are referred to as non-GAAP measures. The non-GAAP measures used by the Company may not be comparable to similar measures presented by other companies. The Company uses these non-GAAP measures to evaluate its performance. The non-GAAP measures should not be considered an alternative to or more meaningful than net earnings, as determined in accordance with Canadian GAAP, as an indication of the Company’s performance. The non-GAAP measures adjusted net earnings from operations and cash flow from operations are reconciled to net earnings, as determined in accordance with Canadian GAAP in the “Financial Highlights” section the Company’s MD&A which is incorporated by reference into this document. 6 Canadian Natural Resources Limited Table of Contents CORPORATE STRUCTURE Canadian Natural Resources Limited was incorporated under the laws of the Province of British Columbia on November7, 1973 as AEX Minerals Corporation (N.P.L.) and on December 5, 1975 changed its name to Canadian Natural Resources Limited. Canadian Natural was continued under the Companies Act of Alberta on January 6, 1982 and was further continued under the Business Corporations Act (Alberta) on November 6, 1985. The head, principal and registered office of the Company is located in Calgary, Alberta, Canada at 2500, 855 - 2nd Street S.W., T2P 4J8. Canadian Natural formed a wholly owned subsidiary, CanNat Resources Inc. (“CanNat”) in January 1995. Pursuant to a Plan of Arrangement, the Company acquired all of the outstanding shares of Sceptre Resources Limited (“Sceptre”) in September 1996 and in January 1997, Sceptre and CanNat amalgamated pursuant to the Business Corporations Act (Alberta) under the name CanNat Resources Inc. Pursuant to an Offer to Purchase all of the outstanding shares, the Company completed the acquisition of Ranger Oil Limited (“Ranger”), including its subsidiaries, in July 2000. On October 1, 2000 Ranger and the Company amalgamated pursuant to the Business Corporations Act (Alberta) under the name Canadian Natural Resources Limited. Pursuant to a Plan of Arrangement, the Company acquired all of the outstanding shares of Rio Alto Exploration Ltd. (“RAX”) in July 2002. On January 1, 2003, RAX and the Company amalgamated pursuant to the Business Corporations Act (Alberta) under the name Canadian Natural Resources Limited. On January 1, 2004, CanNat and the Company amalgamated pursuant to the Business Corporations Act (Alberta) under the name Canadian Natural Resources Limited. On November 2, 2006, pursuant to a Purchase and Sale Agreement, the Company acquired all of the outstanding shares of Anadarko Canada Corporation (“ACC”), a subsidiary of Anadarko Petroleum Corporation. On November 3, 2006, ACC and a wholly owned subsidiary of the Company, 1266701 Alberta Ltd. amalgamated to form ACC-CNR Resources Corporation. On January 1, 2007, ACC-CNR Resources Corporation and the Company amalgamated pursuant to the Business Corporations Act (Alberta) under the name Canadian Natural Resources Limited. On January 1, 2008 Ranger Oil (International) Ltd., 764968 Alberta Inc., CNR International (Norway) Limited, Renata Resources Inc. and the Company amalgamated pursuant to the Business Corporations Act (Alberta) under the name Canadian Natural Resources Limited. The main operating subsidiaries and partnerships of the Company, percentage of voting securities owned either directly or indirectly, and their jurisdictions of incorporation are as follows: Jurisdiction of Incorporation % Ownership Subsidiary CanNat Energy Inc. Delaware CNR (ECHO) Resources Inc. Alberta CNR International (U.K.) Investments Limited England CNR International (U.K.) Limited England CNR International (Côte d’Ivoire) SARL Côte d’Ivoire CNR International (Olowi) Limited Bahamas Horizon Construction Management Ltd. Alberta Partnership Canadian Natural Resources Alberta Canadian Natural Resources Northern Alberta Partnership Alberta Canadian Natural Resources 2005 Partnership Alberta Canadian Natural, as the managing partner, CNR (ECHO) Resources Inc. and Canadian Natural Resources 2005 Partnership are the partners of Canadian Natural Resources, a general partnership. Canadian Natural, as the managing partner, CNR (ECHO) Resources Inc., Canadian Natural Resources and Canadian Natural Resources 2005 Partnership are partners of Canadian Natural Resources Northern Alberta Partnership, a general partnership.Canadian Natural, as the managing partner, and CNR (ECHO) Resources Inc. are the partners of Canadian Natural Resources 2005 Partnership. Canadian Natural Resources Limited 7 Table of Contents In the ordinary course of business, Canadian Natural restructures its subsidiaries and partnerships to maintain efficient operations and to facilitate acquisitions and divestitures. The consolidated financial statements of Canadian Natural include the accounts of the Company and all of its subsidiaries and partnerships. GENERAL DEVELOPMENT OF THE BUSINESS On January 17, 2008, the Company issued US$400 million of 5 year 5.15% unsecured notes maturing February 1, 2013, US$400 million of 10 year 5.90% unsecured notes maturing February 1, 2018 and US$400 million of 31 year 6.75% unsecured notes maturing February 1, 2039 pursuant to a US short form base shelf prospectus dated September 25, 2007. In 2008, the Company committed 120,000 bbl/d to the Keystone Pipeline US Gulf Coast Expansion for a 20 year period, subject to regulatory approval. Concurrently the Company entered into a 20 year supply agreement with a major US refiner for 100,000 bbl/d of heavy crude oil to US Gulf Coast refineries.Deliveries under the agreements are expected to commence in 2013 contingent upon Keystone receiving the regulatory approvals for the pipeline expansion and subsequent completion of the expansion. The Company entered into an agreement in August 2005 to obtain pipeline transportation service for Horizon. The initial term of the agreement is 25 years, which commenced on the in-service date of November 1, 2008. The twinning of the existing Alberta Oil Sands Pipeline (“AOSPL”), resulting in two parallel pipelines, one of which is dedicated to Canadian Natural, combined with the new pipeline constructed from the Horizon site down to the AOSPL Terminal (collectively, the “Horizon Pipeline”) provides crude oil transportation service for Horizon. In addition to having the option to renew the agreement for successive 10 year terms, the Company has the right to request incremental expansion of the Horizon Pipeline based upon applicable National Energy Board approved multi pipeline economics. This agreement allows the Company to gain access to major sales pipelines out of Edmonton for the Company’s SCO transportation service for Horizon, while at the same time providing significant quality benefits associated with being the only shipper on the Horizon Pipeline. The Company completed a number of transactions in the normal course to acquire and dispose of interests in crude oil and natural gas properties for an aggregate net expenditure of $336 million. The properties acquired are located in the Company’s principal operating regions and are comprised of producing and non-producing leases together with related facilities. Construction of Phase 1 of Horizon was completed and commercial operations began with production averaging 50,250 bbl/day. The Company repaid the $2,350 million remaining on the non-revolving syndicated credit facility related to the 2006 acquisition of ACC and cancelled the facility. The Company completed a number of transactions in the normal course to acquire and dispose of interests in crude oil and natural gas properties for an aggregate net expenditure of $6 million. The properties acquired are located in the Company’s principal operating regions and are comprised of producing and non-producing leases together with related facilities. During the last half of 2010, the Company received regulatory approval for its Kirby In situ Oil Sands Project and the Board of Directors sanctioned Kirby Phase 1 with construction commencing in the fourth quarter 2010.First steam-in is targeted for 2013 and peak production for Phase 1 is targeted to be 40,000 bbl/d with an overall cost targeted of $1.25 Billion. The Company completed a number of transactions in the normal course to acquire and dispose of interests in crude oil and natural gas properties for an aggregate net expenditure of $1.9 billion. The properties acquired are located in the Company’s principal operating regions and are comprised of producing and non-producing leases together with related facilities. On January 6, 2011, the Company suspended SCO production at its Oils Sands Mining and Upgrading operations due to a fire in the primary upgrading coking plant. Production will recommence once plant operating capacity is restored and all necessary regulatory and operating approvals are received. 8 Canadian Natural Resources Limited Table of Contents The Company believes that it has adequate insurance coverage to mitigate all significant property damage related losses.The Company also maintains business interruption coverage, subject to a waiting period, which it believes will mitigate operating losses related to on-going operations. In January 2010, the Company announced that, together with North West Upgrading Inc. (“NWU”), it had submitted a joint proposal to the Alberta Government to construct and operate a bitumen refinery near Redwater, Alberta.This proposal was submitted in response to a request for proposal under the Alberta Royalty Framework’s Bitumen Royalty in Kind (“BRIK”) program. Canadian Natural agreed, subject to a number of conditions, to acquire 50% of the assets of NWU and form a partnership to construct and operate the facility.On February 16, 2011 Canadian Natural and NWU entered into a partnership agreement to move forward with detailed engineering regarding the construction and operation of the facility.In addition, the partnership has entered into an agreement to process bitumen supplied by the Government of Alberta under the BRIK initiative.Provided the project is sanctioned by the Board of Directors following detailed engineering, Phase 1 is targeted to process 50,000 bbl/d of bitumen to finished products with an integrated CO2 management solution.The proposed facility can be expanded in two additional identical phases of 50,000 bbl/d of bitumen, provided economics justify the investment.Canadian Natural has agreed to supply 12,500 bbl/d of its own bitumen production to Phase 1 of the proposed facility. DESCRIPTION OF THE BUSINESS Canadian Natural is a Canadian based senior independent energy company engaged in the acquisition, exploration, development, production, marketing and sale of crude oil, NGLs, and natural gas production. The Company’s principal core regions of operations are western Canada, the United Kingdom sector of the North Sea and Offshore West Africa. The Company initiates, operates and maintains a large working interest in a majority of the prospects in which it participates. Canadian Natural’s objectives are to increase crude oil and natural gas production, reserves, cash flow and net asset value on a per common share basis through the development of its existing crude oil and natural gas properties and through the discovery and/or acquisition of new reserves. The Company has a full complement of management, technical and support staff to pursue these objectives. As at December 31, 2010, the Company had the following full time equivalent permanent employees: North America, Exploration and Development North America, Oil Sands Mining and Upgrading North Sea Offshore West Africa 45 Total Company The Company focuses on exploiting its core properties and actively maintaining cost controls. Whenever possible Canadian Natural maintains significant ownership levels, operates the properties and attempts to dominate the local land position and operating infrastructure. The Company has grown through a combination of internal growth and strategic acquisitions. Acquisitions are made with a view to either entering new core regions or increasing presence in existing core regions. The Company’s business approach is to maintain large project inventories and production diversification among each of the commodities it produces namely: natural gas, light and medium crude oil, primary heavy crude oil, Pelican Lake heavy crude oil, bitumen (thermal oil), SCO and NGLs. The Company’s operations are centered on balanced product offerings, which together provide complementary infrastructure and balance throughout the business cycle. Natural gas is the largest single commodity sold accounting for 33% of 2010 production. Virtually all of the Company’s natural gas and NGLs production is located in the Canadian provinces of Alberta, British Columbia and Saskatchewan and is marketed in Canada and the United States. Light and medium crude oil and NGLs, representing 18% of 2010 production, is located principally in the Company’s North Sea and Offshore West Africa properties, with additional production in the provinces of Saskatchewan, British Columbia and Alberta. Primary heavy crude oil accounting for 15% of 2010 production, Pelican Lake heavy crude oil accounting for 6% of 2010 production, and our bitumen (thermal oil) accounting for 14% of 2010 production are in the provinces of Alberta and Saskatchewan.SCO from our oil sands mining operations in Northern Alberta accounts for approximately 14% of 2010 production. Midstream assets, comprised of three crude oil pipelines and an electricity co-generation facility, provide cost effective infrastructure supporting the heavy oil and bitumen operations. Canadian Natural Resources Limited 9 Table of Contents A. ENVIRONMENTAL MATTERS The Company carries out its activities in compliance with all applicable regional, national and international regulations and industry standards. Environmental specialists in Canada and the UK track performance to numerous environmental performance indicators, review the operations of the Company’s world-wide interests and report on a regular basis to the senior management of the Company, which in turn reports on environmental matters directly to the Health, Safety and Environmental Committee of the Board of Directors. The Company regularly meets with and submits to inspections by the various governments in the regions where the Company operates. The Company believes that it meets all existing environmental standards and regulations and has included appropriate amounts in its capital expenditure budget to continue to meet current environmental protection requirements. Since these requirements apply to all operators in the crude oil and natural gas industry, it is not anticipated that the Company’s competitive position within the industry will be adversely affected by changes in applicable legislation.The Company has internal procedures designed to ensure that the environmental aspects of new acquisitions and developments are taken into account prior to proceeding. The Company’s environmental management plan and operating guidelines focus on minimizing the environmental impact of field operations while meeting regulatory requirements and corporate standards. The Company’s proactive program includes: an internal environmental compliance audit and inspection program of its operating facilities; a suspended well inspection program to support future development or eventual abandonment; appropriate reclamation and decommissioning standards for wells and facilities ready for abandonment; an effective surface reclamation program; a due diligence program related to groundwater monitoring; an active program related to preventing spills and reclaiming spill sites; a solution gas conservation program; a program to replace the majority of fresh water for steaming with brackish water; water management programs to improve efficiency of use, recycle rates and water storage; environmental planning for all projects to assess environmental impacts and to implement avoidance and mitigation programs; reporting for environmental liabilities; a program to optimize efficiencies at the Company’s operating facilities; continued evaluation of new technologies to reduce environmental impacts; implementation of a tailings management plan; and CO2 reduction programs including the injection of CO2 into tailings and for use in enhanced oil recovery.The Company has also established operating standards in the following areas: exercising care with respect to all waste produced through effective waste management plans; using water-based, environmentally friendly drilling muds whenever possible; and minimizing produced water volumes offshore through cost-effective measures.In 2010, Canadian Natural expanded the environmental liability reduction program with the abandonment of over 1,200 inactive wells.In addition, reclamation was initiated at many of these sites with the eventual goal of reclamation certification.Further, decommissioning of inactive facilities and clean up of active facilities was conducted to address environmental liabilities at operating assets.Canadian Natural participates in both the Canadian federal and provincial regulated GHG emissions reporting programs. The Company continues to quantify annual GHG emissions for internal reporting purposes. The Company has participated in the Canadian Association of Petroleum Producers (“CAPP”) Responsible Canadian Energy Program since 2000. Canadian Natural continues to invest in people, proven and new technologies, facilities and infrastructure to recover and process crude oil and natural gas resources efficiently and in an environmentally sustainable manner. The Company through CAPP is working with legislators and regulators as they develop and implement new GHG emissions laws and regulations. Internally, the Company is pursuing an integrated emissions reduction strategy to ensure it is able to comply with existing and future emissions reduction requirements for both GHG’s and air pollutants (such as sulphur dioxide and oxides of nitrogen).The Company continues to develop strategies that will enable it to deal with the risks and opportunities associated with new GHG and air emissions policies. In addition, the Company is working with relevant parties to ensure that new policies encourage innovation, energy efficiency, targeted research and development while not impacting competitiveness. The Company continues to focus on reducing GHG emissions through improved efficiency, and on trading mechanisms to ensure compliance with requirements now in effect.Canadian Natural is committed to managing air emissions through an integrated corporate approach which considers opportunities to reduce both air pollutants and GHG emissions. Air quality programs continue to be an essential part of the Company’s environmental work plan and are operated within all regulatory standards and guidelines. The Company strategy for managing GHG emissions is based on six core principles: improving energy conservation and efficiency; reducing emission intensity; developing and adopting innovative technology and supporting associated research and development; trading capacity, both domestically and globally; offsetting emissions; and considering life cycle costs of emission reductions in decision-making about project development. The Company continues to implement flaring, venting, fuel and solution gas conservation programs. In 2010 the Company completed approximately 174 gas conservation projects in its primary heavy oil operations, resulting in a reduction of 1.35 million tonnes/year of CO2e. Over the past five years the Company has spent over $61.9 million in its primary heavy crude oil and in situ oil sands operations to conserve the equivalent of over 8.3 million tonnes of CO2e. The Company also monitors 10 Canadian Natural Resources Limited Table of Contents the performance of its compressor fleet which is continually modified and optimized for maximum efficiency. These programs also influence and direct the Company’s plans for new projects and facilities. Horizon has incorporated advancements in technology to further reduce GHG emissions through maximizing heat integration, the use of cogeneration to meet steam and electricity demands and the design of the hydrogen production facility to enable CO2 captureand the sequestration of CO2 in oil sands tailings. In its North Sea operations the Company continues to focus on its flare reduction program, with a number of initiatives completed in 2010, including replacement of valves and installation of a new turbine exhaust. B. REGULATORY MATTERS The Company’s business is subject to regulations generally established by government legislation and governmental agencies. The regulations are summarized in the following paragraphs. Canada The crude oil and natural gas industry in Canada operates under government legislation and regulations, which govern exploration, development, production, refining, marketing, transportation, prevention of waste and other activities. The Company’s Canadian properties are primarily located in Alberta, British Columbia, Saskatchewan, and Manitoba. Most of these properties are held under leases/licences obtained from the respective provincial or federal governments, which give the holder the right to explore for and produce crude oil and natural gas. The remainder of the properties are held under freehold (private ownership) lands. Conventional petroleum and natural gas leases issued by the provinces of Alberta, Saskatchewan and Manitoba have a primary term from two to five years, and British Columbia leases/licences presently have a term of up to ten years. Those portions of the leases that are producing or are capable of producing at the end of the primary term will “continue” for the productive life of the lease. An Alberta oil sands permit and oil sands primary lease is issued for five and fifteen years respectively. If the minimum level of evaluation of an oil sands permit is attained, a primary oil sands lease will be issued. A primary oil sands lease is continued based on the minimum level of evaluation attained on such lease. Continued primary oil sands leases that are designated as “producing” will continue for their productive lives and are not subject to escalating rentals while those designated as “non-producing” can be continued by payment of escalating rentals. The provincial governments regulate the production of crude oil and natural gas as well as the removal of natural gas and NGLs from their respective province. Government royalties are payable on crude oil, NGLs and natural gas production from leases owned by the province. The royalties are determined by regulation and are generally calculated as a percentage of production varied by a number of different factors including selling prices, production levels, recovery methods, transportation and processing costs, location and date of discovery. The Alberta Government implemented changes to the Alberta Royalty Framework (“ARF”) effective January 1, 2009. The ARF includes a number of changes to royalty rates for natural gas, crude oil, and oil sands production. Under the ARF, royalties payable vary according to commodity prices and the productivity of wells. Initial changes to the Alberta royalty regime under the ARF included the implementation of a sliding scale for oil sands royalties ranging from 1% to 9% on a gross revenue basis pre-payout and 25% to 40% on a net revenue basis post-payout, depending on benchmark crude oil pricing. During 2010, the Government of Alberta modified the crude oil and natural gas royalty rates.These changes included: § Effective May 1, 2010, an extension of the period subject to the 5% maximum royalty rate for CBM and shale gas wells to the first 36 months after start of production, subject to volume limits of 750 MMcfe for CBM and no volume limits for shale gas. § Effective May 1, 2010, an extension of the period subject to the 5% maximum royalty rate for horizontal natural gas and crude oil wells. The period for horizontal natural gas wells is extended to the first 18 months after start of production, and volumes of 500 MMcfe.Limits on production months and volumes for crude oil will be set according to the measured depth of the wells. § Effective January 1, 2011, a reduction in the maximum royalty rate to 5% on new natural gas and crude oil wells for the first 12 months after the start of production, subject to volume limits of 500 MMcfe and 50,000 BOE respectively. § Effective January 1, 2011, a reduction in the maximum royalty rate for crude oil from 50% to 40% and a reduction in the maximum royalty rate for conventional and unconventional natural gas from 50% to 36%. Modifications were also made to the natural gas deep drilling program, including changes to depth requirements. The Government of Alberta also announced changes to the price components of oil and gas royalty formulas to reduce the royalty rate at prices higher than $85.00 per bbl and $5.25 per GJ respectively. Canadian Natural Resources Limited 11 Table of Contents In addition to government royalties, the Company is subject to federal and provincial income taxes in Canada at a combined rate of approximately 28% after allowable deductions for 2010. During 2007, the Canadian Federal Government enacted income tax rate changes which decrease the Federal corporate income tax rate over a five year period.The income tax rate in 2010 was 18%, and is scheduled to decrease to 16.5% in 2011 and 15% in 2012. United Kingdom Under existing law, the UK Government has broad authority to regulate the petroleum industry, including exploration, development, conservation and rates of production. Crude oil and natural gas fields granted development approval before March 16, 1993 are subject to UK PRT of 50% charged on crude oil and natural gas profits. Approvals granted on or after March 16, 1993 are exempted from PRT and government royalties. Profits for PRT purposes are calculated on a field-by-field basis by deducting field production costs and field development costs from production and third-party tariff revenue. In addition, certain statutory allowances are available, which may reduce the PRT payable. There is no PRT on profits of decommissioned fields subsequently redeveloped, subject to certain conditions being met. The Company is subject to UK Corporation Tax (“CT”) on its UK profits at a current rate of 30%. An additional Supplementary Charge Tax of 20% is charged on crude oil and natural gas profits but excludes any deduction for financing costs. The deduction for crude oil and natural gas expenditures on capital items is generally 100% in the year incurred.PRT paid is deductible for CT purposes. Offshore West Africa Terms of licences, including royalties and taxes payable on production or profit sharing arrangements, vary by country and, in some cases, by concession within each country. Development of the Espoir Field in Block CI-26 and the Baobab Field in Block CI-40, Offshore Côte d’Ivoire, are subject to Production Sharing Agreements (“PSA”) that deem tax or royalty payments to the Government are met from the Government’s share of profit oil. The current Corporate Income Tax rate in Côte d’Ivoire is 25% which is applicable to non PSA income. The Olowi Field (Offshore Gabon) is also under the terms of a PSA which deems tax or royalty payments to the Government are met from the Government’s share of profit oil. The current Corporate Income Tax rate is 35% which is applicable to non PSA income. 12 Canadian Natural Resources Limited Table of Contents C. COMPETITIVE FACTORS The energy industry is highly competitive in all aspects of the business including the exploration for and the development of new sources of supply, the construction and operation of crude oil and natural gas pipelines and related facilities, the acquisition of crude oil and natural gas interests, the transportation and marketing of crude oil, NGLs, natural gas, and electricity and the attraction and retention of skilled personnel.The Company’s competitors include both integrated and non integrated crude oil and natural gas companies as well as other petroleum products and energy sources. D. RISK FACTORS Volatility of Crude Oil and Natural Gas Prices The Company’s financial condition is substantially dependent on, and highly sensitive to the prevailing prices of crude oil and natural gas. Significant declines in crude oil or natural gas prices could have a material adverse effect on the Company’s operations and financial condition and the value and amount of its reserves. Prices for crude oil and natural gas fluctuate in response to changes in the supply of and demand for, crude oil and natural gas, market uncertainty and a variety of additional factors beyond the Company’s control. Crude oil prices are determined by international supply and demand. Factors which affect crude oil prices include the actions of the Organization of Petroleum Exporting Countries, the condition of the Canadian, United States, European and Asian economies, government regulation, political stability in the Middle East and elsewhere, the foreign supply of crude oil, the price of foreign imports, the availability of alternate fuel sources and weather conditions. Natural gas prices realized by the Company are affected primarily in North America by supply and demand, weather conditions, industrial demand, prices of alternate sources of energy, and the import of liquefied natural gas. Any substantial or extended decline in the prices of crude oil or natural gas could result in a delay or cancellation of existing or future drilling, development or construction programs, including but not limited to Horizon, Primrose, Pelican Lake, the Kirby In situ Oil Sands Project, and international projects, or curtailment in production at some properties, or result in unutilized long-term transportation commitments, all of which could have a material adverse effect on the Company’s financial condition. Approximately 35% of the Company’s 2010 production on a BOE basis was primary heavy crude oil, Pelican Lake heavy crude oil, and bitumen (thermal oil). The market prices for these products differ from the established market indices for light and medium grades of crude oil due principally to the quality difference and the mix of product obtained in the refining process referred to as the “quality differential”. As a result, the price received for heavy crude oil is generally lower than the price for medium and light crude oil, and the production costs associated with heavy crude oil may be higher than for lighter grades. Future quality differentials are uncertain and a significant increase in the heavy crude oil differentials could have a material adverse effect on the Company’s financial condition. Canadian Natural conducts an annual assessment of the carrying value of its assets in accordance with Canadian GAAP. If crude oil and natural gas forecast prices decline, the carrying value of property, plant and equipment could be subject to downward revisions, and net earnings could be adversely affected. Operational Risk Exploring for, producing, upgrading and transporting crude oil, NGLs and natural gas involves many risks, which even a combination of experience, knowledge and careful evaluation may not be able to overcome. These activities are subject to a number of hazards which may result in fires, explosions, spills, blow-outs or other unexpected or dangerous conditions causing personal injury, property damage, environmental damage, interruption of operations and loss of production.In addition to the foregoing, the Horizon operations are also subject to loss of production, potential shutdowns and increased production costs due to the integration of the various component parts, as well as severe winter weather conditions. Environmental Risks All phases of the crude oil and natural gas business are subject to environmental regulation pursuant to a variety of Canadian, United States, United Kingdom, European Union and other federal, provincial, state and municipal laws and regulations as well as international conventions (collectively, “environmental legislation”). Environmental legislation imposes, among other things, restrictions, liabilities and obligations in connection with the generation, handling, storage, transportation, treatment and disposal of hazardous substances and waste and in connection with spills, releases and emissions of various substances to the environment. Environmental legislation also requires that wells, facility sites and other properties associated with the Company’s operations be operated, maintained, abandoned and reclaimed to the satisfaction of applicable regulatory authorities. In addition, certain types of operations including exploration and development projects and significant changes to certain existing projects may require the submission and approval of Canadian Natural Resources Limited 13 Table of Contents environmental impact assessments or permit applications. Compliance with environmental legislation can require significant expenditures and failure to comply with environmental legislation may result in the imposition of fines and penalties. The costs of complying with environmental legislation in the future may have a material adverse effect on the Company’s financial condition. The crude oil and natural gas industry is experiencing incremental increases in costs related to environmental regulation, particularly in North America and the North Sea. Existing and expected legislation and regulations may require the Company to address and mitigate the effect of its activities on the environment. Increasingly stringent laws and regulations, including any new regulations the US may impose to limit purchases of crude oil in favour of less energy intensive sources, may have a material adverse effect on the Company’s financial condition. Need to Replace Reserves Canadian Natural’s future crude oil and natural gas reserves and production, and therefore its cash flows and results of operations, are highly dependent upon success in exploiting its current reserve base and acquiring or discovering additional reserves. Without additions to reserves through exploration, acquisition or development activities, the Company’s production will decline over time as reserves are depleted. The business of exploring for, developing or acquiring reserves is capital intensive. To the extent the Company’s cash flows from operations are insufficient to fund capital expenditures and external sources of capital become limited or unavailable, the Company’s ability to make the necessary capital investments to maintain and expand its crude oil and natural gas reserves will be impaired. In addition, Canadian Natural may be unable to find and develop or acquire additional reserves to replace its crude oil and natural gas production at acceptable costs. Completion Risk Canadian Natural has a variety of exploration, development and construction projects underway at any given time. Project delays may result in delayed revenue receipts and cost overruns may result in projects being uneconomic. The Company’s ability to complete projects is dependent on general business and market conditions as well as other factors beyond our control including the availability of skilled labour and manpower, the availability and proximity of pipeline capacity, weather, environmental and regulatory matters, ability to access lands, availability of drilling and other equipment, and availability of processing capacity. Uncertainty of Reserve Estimates There are numerous uncertainties inherent in estimating quantities of reserves, including many factors beyond the Company’s control. In general, estimates of economically recoverable crude oil, NGLs and natural gas reserves and the future net cash flow therefrom are based upon a number of factors and assumptions made as of the date on which the reserve estimates were determined, such as geological and engineering estimates which have inherent uncertainties, the assumed effects of regulation by governmental agencies and estimates of future commodity prices and operating costs, all of which may vary considerably from actual results. All such estimates are, to some degree, uncertain and classifications of reserves are only attempts to define the degree of uncertainty involved. For these reasons, estimates of the economically recoverable crude oil, NGLs and natural gas reserves attributable to any particular group of properties, the classification of such reserves based on risk of recovery and estimates of future net revenues expected therefrom, prepared by different engineers or by the same engineers at different times, may vary substantially. Canadian Natural’s actual production, revenues, royalties, taxes and development, abandonment and operating expenditures with respect to its reserves will likely vary from such estimates, and such variances could be material. Estimates with respect to reserves that may be developed and produced in the future are often based upon volumetric calculations and upon analogy to similar types of reserves, rather than upon actual production history. Estimates based on these methods generally are less reliable than those based on actual production history. Subsequent evaluation of the same reserves based upon production history will result in variations, which may be material, in the estimated reserves. Access to Sources of Liquidity The ability of the Company to fund current and future capital projects and carry out our business plan is dependent on our ability to raise capital in a timely manner under favourable terms and conditions and is impacted by our ability to maintain investment grade credit ratings and the condition of the capital and credit markets. In addition, changes in credit ratings may affect the Company's ability to, and the associated costs, of entering into ordinary course derivative or hedging transactions, as well as entering into and maintaining ordinary course contracts with customers and suppliers on acceptable terms. 14 Canadian Natural Resources Limited Table of Contents Greenhouse Gas and Other Air Emissions There are a number of unresolved issues in relation to Canadian federal and provincial GHG regulatory requirements. Key among them is the form of regulation, an appropriate common facility emissions level, availability and duration of compliance mechanisms and resolution of federal/provincial harmonization agreements. The Company continues to pursue GHG emissions reduction initiatives including solution gas conservation, compressor optimization to improve fuel gas efficiency, CO2 capture and sequestration in oil sands tailings, CO2 capture and storage in association with enhanced oil recovery and participation in an industry initiative to promote an integrated CO2 capture and storage network. Air pollutant standards and guidelines are being developed federally and provincially and the Company is participating in these discussions. Ambient air quality and sector based reductions in air emissions are being reviewed. Through participation of the Company and the industry with stakeholders, guidelines have been developed that adopt a structured process to emissions reductions that is commensurate with technological development and operational requirements. In Canada, the Federal Government has indicated its intent to develop regulations that would be in effect in the near term to address industrial GHG emissions, as part of the national GHG reduction target. The Federal Government will also be developing a comprehensive management system for air pollutants. In Alberta, GHG regulations came into effect July 1, 2007, affecting facilities emitting more than 100 kilotonnes of CO2e annually. Two of the Company’s facilities, the Primrose/Wolf Lake in situ heavy crude oil facilities and the Hays sour natural gas plant, are subject to compliance under the regulations. The British Columbia carbon tax is currently being assessed at $20/tonne of CO2e on fuel consumed and gas flared in the province.This rate is scheduled to increase to $25/tonne on July 1, 2011, and to $30/tonne by July 1, 2012.As part of its involvement with the Western Climate Initiative, British Columbia has also announced that certain upstream oil and gas facilities will be included in a regional cap and trade system beginning in 2012.It is estimated that eight facilities in British Columbia will be included under the cap and trade system, based on a proposed requirement of 25 kilotonnes of CO2e annually.Saskatchewan is expected to release GHG regulations in 2011 that may likely require the North Tangleflags in situ heavy oil facility to meet a reduction target for its GHG emissions. In the UK, GHG regulations have been in effect since 2005. In Phase 1 (2005 – 2007) of the UK National Allocation Plan, the Company operated below its CO2 allocation. In Phase 2 (2008 – 2012) the Company’s CO2 allocation has been decreased below the Company’s estimated current operations emissions.The Company continues to focus on implementing reduction programs based on efficiency audits to reduce CO2 emissions at its major facilities and on trading mechanisms to ensure compliance with requirements now in effect. Legislation to regulate GHGs in the United States through a cap and trade system is pending.In the absence of legislation, the US Environmental Protection Agency (“EPA”) is intending to regulate GHGs under the Clean Air Act.This EPA action would be subject to legal and political challenges.The ultimate form of Canadian regulation is anticipated to be strongly influenced by the regulatory decisions made within the United States.Various states have enacted or are evaluating low carbon fuel standards, which may affect access to market for crude oils with higher emissions intensity. The additional requirements of enacted or proposed GHG regulations on the Company’s operations will increase capital expenditures and production expense, especially those related to Horizon and the Company’s other existing and planned large oil sands projects.Depending on the legislation enacted, this may have an adverse effect on the Company’s financial condition. Hedging Activities In response to fluctuations in commodity prices, foreign exchange, and interest rates, the Company may utilize various derivative financial instruments and physical sales contracts to manage its exposure under a defined hedging program. The terms of these arrangements may limit the benefit to the Company of favourable changes in these factors and may also result in royalties being paid on a reference price which is higher than the hedged price. There is also increased exposure to counterparty credit risk. Foreign Investments The Company’s foreign investments involve risks typically associated with investments in developing countries such as uncertain political, economic, legal and tax environments. These risks may include, among other things, currency restrictions and exchange rate fluctuations, loss of revenue, property and equipment as a result of hazards such as expropriation, nationalization, war, insurrection and other political risks, risks of increases in taxes and governmental royalties, renegotiation of contracts with governmental entities and quasi-governmental agencies, changes in laws and policies governing operations of foreign-based companies and other uncertainties arising out of foreign government sovereignty over the Company’s international operations. In addition, if a dispute arises in its foreign operations, the Company may be subject to the exclusive Canadian Natural Resources Limited 15 Table of Contents jurisdiction of foreign courts or may not be successful in subjecting foreign persons to the jurisdiction of a court in Canada or the United States. Canadian Natural’s arrangement for the exploration and development of crude oil and natural gas properties in Canada and the UK sector of the North Sea differs distinctly from its arrangement for the exploration and development in other foreign crude oil and natural gas properties. In some foreign countries in which the Company does and may do business in the future, the state generally retains ownership of the minerals and consequently retains control of, and in many cases participates in, the exploration and production of reserves. Accordingly, operations may be materially affected by host governments through royalty payments, export taxes and regulations, surcharges, value added taxes, production bonuses and other charges. In addition, changes in prices and costs of operations, timing of production and other factors may affect estimates of crude oil and natural gas reserve quantities and future net cash flows attributable to foreign properties in a manner materially different than such changes would affect estimates for Canadian properties. Agreements covering foreign crude oil and natural gas operations also frequently contain provisions obligating the Company to spend specified amounts on exploration and development, or to perform certain operations or forfeit all or a portion of the acreage subject to the contract. Other Business Risks Other business risks which may negatively impact the Company’s financial condition include labour risk associated with securing the manpower necessary to complete capital projects in a timely and cost effective manner, the dependency on third party operators for some of the Company’s assets, timing and success of integrating the business and operations of acquired companies, credit risk related to non-payment for sales contracts or non-performance by counterparties to contracts, risk of litigation, regulatory issues, risk of increases in government taxes and changes to the royalty regime and risk to the Company’s reputation resulting from operational activities that may cause personal injury, property damage or environmental damage.The majority of the Company’s assets are held in one or more corporate subsidiaries or partnerships.In the event of the liquidation of any corporate subsidiary, the assets of the subsidiary would be used first to repay the indebtedness of the subsidiary, including trade payables or obligations under any guarantees, prior to being used by the Company to pay its indebtedness. E. FORM 51-101F1 STATEMENT OF RESERVES DATA AND OTHER INFORMATION For the year ended December 31, 2010 the Company retained Independent Qualified Reserves Evaluators (”Evaluators”), Sproule Associates Limited and Sproule International Limited (together as “Sproule”) and GLJ Petroleum Consultants Ltd. (“GLJ”), to evaluate and review all of the Company’s proved and proved plus probable reserves with an effective date of December 31, 2010 and a preparation date of February 14, 2011.Sproule evaluated the North America and International crude oil, NGLs and natural gas reserves.GLJ evaluated the Horizon SCO reserves.The evaluation and review was conducted in accordance with the standards contained in the Canadian Oil and Gas Evaluation Handbook (“COGE Handbook”) and disclosed in accordance with National Instrument 51-101 – Standards of Disclosure for Oil and Gas Activities (“NI 51-101”) requirements.In previous years, Canadian Natural had been granted an exemption order from the securities regulators in Canada that allowed substitution of U.S. Securities Exchange Commission (“SEC”) requirements for certain NI 51-101 reserves disclosures.This exemption expired on December 31, 2010.As a result, the 2010 reserves disclosure is presented in accordance with Canadian reporting requirements using forecast prices and escalated costs. The Reserves Committee of the Company’s Board of Directors has met with and carried out independent due diligence procedures with Sproule and GLJ as to the Company’s reserves. The Company annually discloses net proved reserves and the standardized measure of discounted future net cash flows using 12-month average prices and current costs in accordance with United States Financial Accounting Standards Board Topic 932 “Extractive Activities - Oil and Gas” in the Company’s annual Form 40-F filed with the SEC in the “Supplementary Oil and Gas Information” section of the Company’s Annual Report on pages 86 to 93 which is incorporated herein by reference. The estimates of future net revenue presented in the tables below do not represent the fair market value of the reserves. There is no assurance that the price and cost assumptions contained in the forecast case will be attained and variances could be material.The recovery and reserves estimates of crude oil, NGLs and natural gas reserves provided herein are estimates only and there is no guarantee the estimated reserves will be recovered.Actual crude oil, NGLs and natural gas reserves may be greater or less than the estimate provided herein. 16 Canadian Natural Resources Limited Table of Contents Summary of Company Gross Oil and Gas Reserves As of December 31, 2010 Forecast Prices and Costs Light and Medium Crude Oil (MMbbl) Primary Heavy Crude Oil (MMbbl) Pelican Lake Heavy Crude Oil (MMbbl) Bitumen (Thermal Oil) (MMbbl) Synthetic Crude Oil (MMbbl) Natural Gas (Bcf) Natural Gas Liquids (MMbbl) Barrels of Oil Equivalent (MMBOE) North America Proved Developed Producing 93 74 44 Developed Non-Producing 4 20 1 13 - 2 70 Undeveloped 13 66 85 17 Total Proved 63 Probable 40 57 20 Total Proved plus Probable 83 North Sea Proved Developed Producing 78 12 80 Developed Non-Producing 16 37 22 Undeveloped 29 Total Proved 78 Probable 29 Total Proved plus Probable Offshore West Africa Proved Developed Producing 96 87 Developed Non-Producing - - - Undeveloped 24 5 25 Total Proved 92 Probable 57 46 65 Total Proved plus Probable Total Company Proved Developed Producing 74 44 Developed Non-Producing 20 20 1 13 - 2 92 Undeveloped 66 85 17 Total Proved 63 Probable 57 20 Total Proved plus Probable 83 Canadian Natural Resources Limited 17 Table of Contents Summary of Company Net Oil and Gas Reserves As of December 31, 2010 Forecast Prices and Costs Light and Medium Crude Oil (MMbbl) Primary Heavy Crude Oil (MMbbl) Pelican Lake Heavy Crude Oil (MMbbl) Bitumen (Thermal Oil) (MMbbl) Synthetic Crude Oil (MMbbl) Natural Gas (Bcf) Natural Gas Liquids (MMbbl) Barrels of Oil Equivalent (MMBOE) North America Proved Developed Producing 79 62 30 Developed Non-Producing 3 16 - 12 - 2 58 Undeveloped 11 57 62 13 Total Proved 93 45 Probable 33 47 72 14 Total Proved plus Probable 59 North Sea Proved Developed Producing 78 12 80 Developed Non-Producing 16 37 22 Undeveloped 29 Total Proved 78 Probable 29 Total Proved plus Probable Offshore West Africa Proved Developed Producing 82 72 94 Developed Non-Producing - - - Undeveloped 19 4 20 Total Proved 76 Probable 48 37 54 Total Proved plus Probable Total Company Proved Developed Producing 62 30 Developed Non-Producing 19 16 - 12 - 2 80 Undeveloped 57 62 13 Total Proved 45 Probable 47 72 14 Total Proved plus Probable 59 18 Canadian Natural Resources Limited Table of Contents NOTES 1. “Gross reserves” are the Company’s working interest share of reserves before deduction of royalties and without including any royalty interests of the Company. 2. “Net reserves” means the Company’s gross reserves less all royalties payable to others plus royalties receivable from others. 3. “Reserves” are estimated remaining quantities of oil and natural gas and related substances anticipated to be recoverable from known accumulations, as at a given date, based on analysis of drilling, geological, geophysical, and engineering data, with the use of established technology and under specified economic conditions which are generally accepted as being reasonable. Reserves are classified according to the degree of certainty associated with the estimates: — “Proved reserves” are those reserves which can be estimated with a high degree of certainty to be recoverable. It is likely that the actual remaining quantities recovered will exceed the estimated proved reserves. — ”Probable reserves” are those additional reserves that are less certain to be recovered than proved reserves.It is equally likely that the actual remaining quantities recovered will be greater or less than the sum of the estimated proved plus probable reserves. Each of the reserve categories (proved and probable) may be divided into developed and undeveloped categories: — “Developed reserves” are reserves that are expected to be recovered from (i) existing wells and installed facilities or, if the facilities have not been installed, that would involve a low expenditure (compared to the cost of drilling a well) to put the reserves on production, and (ii) through installed extraction equipment and infrastructure operational at the time of the reserves estimate if the extraction is by means not involving a well.The developed category may be subdivided into producing and non-producing. — “Undeveloped reserves” are reserves that are expected to be recovered from known accumulations with new wells on undrilled acreage, or from existing wells where relatively major expenditures are required for the completion of these wells or for the installation of processing and gathering facilities prior to the production of these reserves. Reserves on undrilled acreage are limited to those drilling units directly offsetting development spacing areas that are reasonably certain of production when drilled unless reliable technology exists that establishes reasonable certainty of economic producibilty at greater distances. 4. The reserve evaluation involved data supplied by the Company with respect to geological and engineering data, adjustments for product quality, heating value and transportation, interests owned, royalties payable, operating costs, capital costs and contractual commitments. This data was found by the Evaluators to be reasonable. A report on reserves data by the Evaluators is provided in Schedule “A” to this Annual Information Form. A report by the Company’s management and directors on crude oil, NGLs and natural gas disclosure is provided in Schedule “B” to this Annual Information Form. Canadian Natural Resources Limited 19 Table of Contents Summary of Net Present Values of Future Net Revenue Before Income Taxes As of December 31, 2010 Forecast Prices and Costs MM$ Discount @ 0% Discount @ 5% Discount @10% Discount @ 15% Discount @ 20% Unit Value Discounted at 10%/year $/BOE (1) North America Proved Developed Producing Developed Non-Producing Undeveloped Total Proved Probable Total Proved plus Probable North Sea Proved Developed Producing Developed Non-Producing Undeveloped Total Proved Probable Total Proved plus Probable Offshore West Africa Proved Developed Producing Developed Non-Producing - Undeveloped Total Proved Probable Total Proved plus Probable Total Company Proved Developed Producing Developed Non-Producing Undeveloped Total Proved Probable Total Proved plus Probable Unit values are based on Company net reserves. 20 Canadian Natural Resources Limited Table of Contents Summary of Net Present Values of Future Net Revenue After Income Taxes As of December 31, 2010 Forecast Prices and Costs MM$ Discount @ 0% Discount @ 5% Discount @10% Discount @ 15% Discount @ 20% North America Proved Developed Producing Developed Non-Producing Undeveloped Total Proved Probable Total Proved plus Probable North Sea Proved Developed Producing Developed Non-Producing Undeveloped Total Proved Probable Total Proved plus Probable Offshore West Africa Proved Developed Producing Developed Non-Producing - Undeveloped Total Proved Probable Total Proved plus Probable Total Company Proved Developed Producing Developed Non-Producing Undeveloped Total Proved Probable Total Proved plus Probable Canadian Natural Resources Limited 21 Table of Contents Additional Information Concerning Future Net Revenue The following table summarizes the undiscounted future net revenue as at December 31, 2010 using forecast prices and costs. Total Future Net Revenue (Undiscounted) North America North Sea Offshore West Africa Total (MM$) Proved Proved Plus Probable Proved Proved Plus Probable Proved Proved Plus Probable Proved Proved Plus Probable Revenue Royalties - - 10 15 Operating Costs Development Costs Abandonment (1) 7 49 Future Net Revenue Before Income Taxes Income Taxes - - Future Net Revenue After Income Taxes(2) The evaluation of reserves includes only abandonment costs for future drilling locations that have been assigned reserves Future net revenue is prior to provision for interest, general and administrative expenses and the impact of any risk management activities. 22 Canadian Natural Resources Limited Table of Contents The following table summarizes the future net revenue by production group as at December 31, 2010 using forecast prices and costs. Future Net Revenue By Production Group Reserves Category Production Group Future Net Revenue Before Income Taxes (discounted at 10%/year) (MM$) Unit Value(1) ($/bbl) Unit Value(1) ($/Mcf) Proved Reserves Light and Medium Crude Oil (including solution gas and other by-products) Primary Heavy Crude Oil (including solution gas and other by-products) Pelican Lake Heavy Crude Oil (including solution gas and other by-products) Bitumen (Thermal Oil) Synthetic Crude Oil Natural Gas (including by-products but excluding solution gas and by-products from oil wells) Total Proved Plus Probable Reserves Light and Medium Crude Oil (including solution gas and other by-products) Primary Heavy Crude Oil (including solution gas and other by-products) Pelican Lake Heavy Crude Oil (including solution gas and other by-products) Bitumen (Thermal Oil) Synthetic Crude Oil Natural Gas (including by-products but excluding solution gas and by-products from oil wells) Total Unit values are based on Company net reserves. Canadian Natural Resources Limited 23 Table of Contents Pricing Assumptions The crude oil, NGLs and natural gas reference pricing and the inflation and exchange rates used in the preparation of reserves and related future net revenue estimates are as per the Sproule price forecast dated December 31, 2010.The following is a summary of the Sproule price forecast. Crude Oil and NGLs Natural Gas Inflation Rates Exchange Rate WTI Cushing Oklahoma(1) WCS(2) Edmonton Par(3) North Sea Brent(4) Edmonton C5+(5) Henry Hub Louisiana AECO(6) BC Westcoast Station 2(7) YEAR (US$/bbl) (C$/bbl) (C$/bbl) (US$/bbl) (C$/bbl) (US$/MMbtu) (C$/MMbtu) (C$/MMbtu) %/Year US$/C$ FORECAST 1.5 1.5 1.5 1.5 1.5 Thereafter +1.5%/yr +1.5%/yr +1.5%/yr +1.5%/yr +1.5%/yr +1.5%/yr +1.5%/yr +1.5%/yr 1.5 “WTI Cushing Oklahoma” refers to the price of West Texas Intermediate crude oil at Cushing, Oklahoma. “WCS” refers to the price of Western Canadian Select at Hardisty, Alberta; reference price used in the preparation of heavy oil and bitumen reserves. “Edmonton Par” refers to the price of light gravity (40° API), low sulphur content crude oil at Edmonton, Alberta; reference price used in the preparation of light and medium crude oil and SCO reserves. Reference price used in the preparation of North Sea and Offshore West Africa light oil reserves. Edmonton C5+ refers to pentanes plus at Edmonton, Alberta; reference price used in the preparation of NGL reserves; also used in determining the diluent costs associated with heavy oil and bitumen (thermal oil) reserves. Reference price used in the preparation of North America (excluding British Columbia) natural gas reserves. Reference price used in the preparation of British Columbia natural gas reserves. The forecast prices and costs assume the continuance of current laws and regulations, and any increases in wellhead selling prices also take inflation into account. Sales prices are based on reference prices as detailed above and adjusted for quality and transportation on an individual property basis.Capital and operating costs are escalated at 1.5 % per year. The Company’s 2010 average pricing, excluding risk management activities, was $77.84 for light and medium crude oil, $62.04 for primary heavy crude oil, $61.69 for Pelican Lake heavy crude oil, $59.55 for bitumen (thermal oil), $77.89 for SCO, $59.83 for NGLs and for $4.08 for natural gas. 24 Canadian Natural Resources Limited Table of Contents Reconciliation of Company Gross Reserves by Product As of December 31, 2010 Forecast Prices and Costs PROVED North America Light and Medium Crude Oil (MMbbl) Primary Heavy Crude Oil (MMbbl) Pelican Lake Heavy Crude Oil (MMbbl) Bitumen (Thermal Oil) (MMbbl) Synthetic Crude Oil (MMbbl) Natural Gas (Bcf) Natural Gas Liquids (MMbbl) Barrels of Oil Equivalent (MMBOE) December 31, 2009 46 Discoveries - 1 - - - 69 2 15 Extensions 1 20 2 47 - 5 Infill Drilling 3 25 - - - 21 1 33 Improved Recovery - - 1 - - 2 3 4 Acquisitions 12 2 - - 7 Dispositions - Economic Factors - 1 Technical Revisions 6 30 64 93 6 Production December 31, 2010 63 North Sea December 31, 2009 72 Discoveries - - - Extensions - - - Infill Drilling - - - Improved Recovery - - - Acquisitions - - - Dispositions - - - Economic Factors - - - Technical Revisions 10 1 Production December 31, 2010 78 Offshore West Africa December 31, 2009 99 Discoveries - - - Extensions - - - Infill Drilling - - - Improved Recovery - - - Acquisitions - - - Dispositions - - - Economic Factors - - - Technical Revisions Production December 31, 2010 92 Total Company December 31, 2009 46 Discoveries - 1 - - - 69 2 15 Extensions 1 20 2 47 - 5 Infill Drilling 3 25 - - - 21 1 33 Improved Recovery - - 1 - - 2 3 4 Acquisitions 12 2 - - 7 Dispositions - Economic Factors - 1 Technical Revisions - 30 64 93 6 Production December 31, 2010 63 Canadian Natural Resources Limited 25 Table of Contents PROBABLE North America Light and Medium Crude Oil (MMbbl) Primary Heavy Crude Oil (MMbbl) Pelican Lake Heavy Crude Oil (MMbbl) Bitumen (Thermal Oil) (MMbbl) Synthetic Crude Oil (MMbbl) Natural Gas (Bcf) Natural Gas Liquids (MMbbl) Barrels of Oil Equivalent (MMBOE) December 31, 2009 41 39 15 Discoveries - 19 1 4 Extensions - 8 2 61 - 98 2 89 Infill Drilling 3 10 1 - - 14 - 16 Improved Recovery - Acquisitions 4 1 - - 1 Dispositions - Economic Factors - Technical Revisions - 1 Production - December 31, 2010 40 57 20 North Sea December 31, 2009 24 Discoveries - - - Extensions - - - Infill Drilling - - - Improved Recovery - - - Acquisitions - - - Dispositions - - - Economic Factors - - - Technical Revisions 5 Production - - - December 31, 2010 29 Offshore West Africa December 31, 2009 63 45 71 Discoveries - - - Extensions - - - Infill Drilling - - - Improved Recovery - - - Acquisitions - - - Dispositions - - - Economic Factors - - - Technical Revisions 1 Production - - - December 31, 2010 57 46 65 Total Company December 31, 2009 39 15 Discoveries - 19 1 4 Extensions - 8 2 61 - 98 2 89 Infill Drilling 3 10 1 - - 14 - 16 Improved Recovery - Acquisitions 4 1 - - 1 Dispositions - Economic Factors - Technical Revisions - 1 Production - December 31, 2010 57 20 26 Canadian Natural Resources Limited Table of Contents PROVED PLUS PROBABLE North America Light and Medium Crude Oil (MMbbl) Primary Heavy Crude Oil (MMbbl) Pelican Lake Heavy Crude Oil (MMbbl) Bitumen (Thermal Oil) (MMbbl) Synthetic Crude Oil (MMbbl) Natural Gas (Bcf) Natural Gas Liquids (MMbbl) Barrels of Oil Equivalent (MMBOE) December 31, 2009 61 Discoveries - 1 - - - 88 3 19 Extensions 1 28 4 - 7 Infill Drilling 6 35 1 - - 35 1 49 Improved Recovery - - 1 - - 2 3 4 Acquisitions 16 3 - - 8 Dispositions - Economic Factors - Technical Revisions 29 28 83 89 7 Production December 31, 2010 83 North Sea December 31, 2009 96 Discoveries - - - Extensions - - - Infill Drilling - - - Improved Recovery - - - Acquisitions - - - Dispositions - - - Economic Factors - - - Technical Revisions 15 Production December 31, 2010 Offshore West Africa December 31, 2009 Discoveries - - - Extensions - - - Infill Drilling - - - Improved Recovery - - - Acquisitions - - - Dispositions - - - Economic Factors - - - Technical Revisions - Production December 31, 2010 Total Company December 31, 2009 61 Discoveries - 1 - - - 88 3 19 Extensions 1 28 4 - 7 Infill Drilling 6 35 1 - - 35 1 49 Improved Recovery - - 1 - - 2 3 4 Acquisitions 16 3 - - 8 Dispositions - Economic Factors - Technical Revisions 29 28 83 7 Production December 31, 2010 83 Canadian Natural Resources Limited 27 Table of Contents Additional Information Relating To Reserves Data Undeveloped Reserves The following tables outline the Company’s gross proved undeveloped reserves and the Company’s gross probable undeveloped reserves, by product type, that were first attributed in 2010 and in total.The tables do not include volumes of proved undeveloped and probable undeveloped reserves first attributed in the prior two years and in aggregate before that time. This information was not evaluated prior to 2010 due to the Company being granted an exemption order from securities regulators in Canada which allowed substitution of SEC requirements for certain NI 51-101 disclosures.This exemption expired on December 31, 2010. 2010 Proved Undeveloped Reserves Light and Medium Crude Oil (MMbbl) Primary Heavy Crude Oil (MMbbl) Pelican Lake Heavy Crude Oil (MMbbl) Bitumen (Thermal Oil) (MMbbl) Synthetic Crude Oil (MMbbl) Natural Gas (Bcf) Natural Gas Liquids (MMbbl) Barrels of Oil Equivalent (MMBOE) First Attributed 3 34 3 - 7 Total 66 85 17 2010 Probable Undeveloped Reserves Light and Medium Crude Oil (MMbbl) Primary Heavy Crude Oil (MMbbl) Pelican Lake Heavy Crude Oil (MMbbl) Bitumen (Thermal Oil) (MMbbl) Synthetic Crude Oil (MMbbl) Natural Gas (Bcf) Natural Gas Liquids (MMbbl) Barrels of Oil Equivalent (MMBOE) First Attributed 3 16 2 - 3 Total 27 43 6 Undeveloped reserves are reserves expected to be recovered from known accumulations and require significant expenditure to develop and make capable of production.Proved and probable undeveloped reserves were estimated by the Evaluators in accordance with the procedures and standards contained in the COGE Handbook. Bitumen (thermal oil) accounts for 51% of the Company’s total proved undeveloped BOE reserves and 40% of the total probable undeveloped BOE reserves.These undeveloped reserves are scheduled to be developed in a staged approach to align with current operational capacities and efficient capital spending commitments over the next one to forty years.These plans are continuously reviewed and updated for internal and external factors affecting planned activity. Undeveloped reserves, for products other than bitumen, are scheduled to be developed over the next one to ten years.The Company continually reviews the economic viability and ranking of these undeveloped reserves within the total portfolio of development projects.Development opportunities are then pursued based on capital availability and allocation. Significant Factors or Uncertainties Affecting Reserves Data The development plan for the Company’s undeveloped reserves is based on forecast price and cost assumptions.The actual prices that occur may be higher or lower resulting in certain projects being advanced or delayed. The evaluation of reserves is a process that can be significantly affected by a number of internal and external factors.Revisions are often necessary resulting in changes in technical data acquired, historical performance, fluctuations in operating costs, development costs and product pricing, economic conditions, changes in royalty regimes and environmental regulations, and future technology improvements.See “Risk Factors” in this AIF for further information. 28 Canadian Natural Resources Limited Table of Contents Future Development Costs The following table summarizes the undiscounted future development costs using forecast prices and costs as of December 31, 2010. Future Development Costs (Undiscounted) North America North Sea Offshore West Africa Total Year Proved (MM$) Proved plus Probable (MM$) Proved (MM$) Proved plus Probable (MM$) Proved (MM$) Proved plus Probable (MM$) Proved (MM$) Proved plus Probable (MM$) 30 30 99 99 74 - Thereafter Total Management believes internally generated cash flows, existing credit facilities and access to capital debt markets are sufficient to fund future development costs. We do not anticipate the costs of funding would make development of any property uneconomic. Canadian Natural Resources Limited 29 Table of Contents Other Oil and Gas Information Daily Production Set forth below is a summary of the production from crude oil, NGLs and natural gas properties for the fiscal years ended December31, 2010 and 2009. 2010 Average Daily Production Rates 2009 Average Daily Production Rates Region Crude oil & NGLs (Mbbl) Natural gas (MMcf) Crude oil & NGLs (Mbbl) Natural gas (MMcf) North America Northeast British Columbia Northwest Alberta Northern Plains Southern Plains Southeast Saskatchewan 3 3 Oil sands Mining & Upgrading - - Non-core regions 1 1 North America Total International North Sea UK Sector 10 10 Offshore West Africa 16 18 International Total 26 28 Company Total Northeast British Columbia Significant geological variation extends throughout the productive reservoirs in this region located west of the British Columbia and Alberta border to Prince George, producing light and medium crude oil, NGLs and natural gas. 30 Canadian Natural Resources Limited Table of Contents Crude oil reserves are found primarily in the Halfway formation, while natural gas and associated NGLs are found in numerous carbonate and sandstone formations at depths up to 4,500 vertical meters. The exploration strategy focuses on comprehensive evaluation through two-dimensional seismic, three-dimensional seismic and targeting economic prospects close to existing infrastructure. The region has a mix of low risk multi-zone targets, deep higher risk exploration plays and emerging unconventional shale gas plays. The 2006 acquisition of ACC significantly increased the asset base in this area.In 2010, the company drilled 15 wells of which 13 wells were tied in at Septimus, a Montney shale play, as well as built a natural gas processing plant with design capacity of 50 MMcf/d.The southern portion of this region encompasses the Company’s BC Foothills assets where natural gas is produced from the deep Mississippian and Triassic aged reservoirs in this highly deformed structural area. Northwest Alberta This region is located along the border of British Columbia and Alberta west of Edmonton. The majority of the Company’s initial holdings in the region were obtained through the 2002 acquisition of RAX; subsequent to 2002 the Company augmented these holdings with additional land purchases, acquisitions and in 2006 the purchase of the ACC assets.The ACC acquisition added two very prospective properties to this region, Wild River and Peace River Arch. The Wild River assets provide a premium land base in the deep basin, multi-zone gas fairway and the Peace River Arch assets provide premium lands in a multi-zone region along with key infrastructure. In 2010, the Company purchased additional assets in the area which further complemented the asset base and operational efficiencies are expected as overlapping facilities are consolidated.Northwest Alberta provides exploration and exploitation opportunities in combination with an extensive owned and operated infrastructure. In this region, Canadian Natural produces liquids rich natural gas from multiple, often technically complex horizons, with formation depths ranging from 700 to 4,500 meters. The northern portion of this core region provides extensive multi-zone Cretaceous opportunities similar to the geology of the Company’s Northern Plains core region. The Company is also pursuing development of a Doig shale gas play in this region. The southern portion provides exploration and development opportunities in the regionally extensive Cretaceous Cardium formation and in the deeper, tight gas formations throughout the region. The Cardium is a complex, tight natural gas reservoir where high productivity may be achieved due to greater matrix porosity or natural fracturing. The south western portion of this region also contains significant Foothills assets with natural gas produced from the deep Mississippian and Triassic aged reservoirs. Canadian Natural Resources Limited 31 Table of Contents Northern Plains This region extends just south of Edmonton north to Fort McMurray and from the Northwest Alberta area extending into western Saskatchewan. Over most of the region, both sweet and sour natural gas reserves are produced from numerous productive horizons at depths up to approximately 1,500 meters. In the southwest portion of the region, NGLs and light crude oil are also encountered at slightly greater depths. The region continues to be one of the Company’s largest natural gas producing regions. Natural gas in this region is produced from shallow, low-risk, multi-zone prospects and more recently from the Horseshoe Canyon CBM. The Company targets low-risk exploration and development opportunities and plans to expand its commercial Horseshoe Canyon CBM project. Evaluation of the potential production of CBM from the Mannville coals commenced in 2006 with the drilling of three horizontal wells. The three well pilot was deemed not commercial and the wells were suspended in 2008. Near Lloydminster, Alberta, reserves of primary heavy crude oil (averaging 12°-14° API) and natural gas are produced through conventional vertical, slant and horizontal well bores from a number of productive horizons at depths up to 1,000 meters. The energy required to flow the heavy crude oil to the wellbore in this type of heavy crude oil reservoir comes from solution gas. The crude oil viscosity and the reservoir qualitywill determine the amount of crude oil produced from the reservoir.A key component to maintaining profitability in the production of heavy crude oil is to be a low-cost producer. The Company continues to achieve low costs producing heavy crude oil by holding a dominant position that includes a significant land base and an extensive infrastructure of batteries and disposal facilities. The Company’s holdings in this region of primary heavy crude oil production are the result of Crown land purchases and several acquisitions including Sceptre, Ranger and Petrovera, as well as acquisitions from Koch Exploration. Included in this area is the 100% owned ECHO Pipeline system which is a high temperature, insulated crude oil transportation pipeline that eliminates the requirement for field condensate blending. The pipeline, which has a capacity of up to 72,000 bbl/d, enables the Company to transport its own production volumes at a reduced operating cost as well as earn third-party transportation revenue. This transportation control enhances the Company’s ability to control the full spectrum of costs associated with the development and marketing of its heavy crude oil. Included in the northern part of this region, approximately 200 miles north of Edmonton, are the Company’s holdings at Pelican Lake. These assets produce Pelican Lake heavy crude oil from the Wabasca formation with gravities of 12°-17° API. Production costs are low due to the absence of sand production, its associated disposal requirements and the gathering and pipeline facilities in place. The Company has the major ownership position in the necessary infrastructure, including roads, drilling pads, gathering and sales pipelines, batteries, gas plants and compressors, to ensure economic development of the large crude oil pool located on the lands, including the 62% owned and operated Pelican Lake Pipeline. The Company is using an Enhanced Oil Recovery (“EOR”) scheme through polymer flooding to increase the ultimate recoveries from the field. At the end of 2010, approximately 44% of the field had been converted to polymer injection. Production of bitumen (thermal oil) from the 100% owned Primrose and Wolf Lake Fields located near Bonnyville, Alberta involves processes that utilize steam to increase the recovery of the bitumen (10°-11°API). The two processes employed by the Company are Cyclic Steam Stimulation (“CSS”) and Steam Assisted Gravity Drainage (“SAGD”). Both recovery 32 Canadian Natural Resources Limited Table of Contents processes inject steam to heat the bitumen deposits, reducing the viscosity and thereby improving its flow characteristics. There is also an infrastructure of gathering systems, a processing plant with a capacity of 119,500 bbl/d, and the 15% Company owned Cold Lake Pipeline. The Company also holds a 50% interest in a co-generation facility capable of producing 84 megawatts of electricity for the Company’s use and sale into the Alberta power grid at pool prices. Since acquiring the assets from BP Amoco in 1999, the Company has successfully converted the field from low-pressure steaming to high-pressure steaming. This conversion resulted in a significant improvement in well productivity and in ultimate bitumen recovery. A mature SAGD bitumen (thermal oil) project in which the Company holds a 50% interest is also in operation in the Saskatchewan portion of this region. The Regulatory application for the Kirby In situ Oil Sands Project, located approximately 85 km northeast of Lac la Biche, was approved in the third quarter 2010 and the project is expected to add 40,000 bbl/day of capacity. The Board of Directors sanctioned Kirby Phase 1 and construction commenced in the fourth quarter 2010 with first steam targeted for 2013. In 2010, the Company acquired additional lands adjacent to the Kirby Phase 1 Project and the Company expects to gain significant operating synergies through these leases and the potential for further exploitation opportunities. In 2007, the Company received regulatory approval for its Primrose East expansion, a new facility located about 15 kilometers from its existing Primrose South steam plant and 25 kilometers from its Wolf Lake central processing facility. The Company began construction in 2007 and first oil production was achieved in late October 2008. The expansion added 40,000 bbl/d of capacity. During the first quarter of 2009, operational issues on one of the pads caused steaming to cease on all well pads resulting in the Company switching from the steaming cycle to the production cycle ahead of schedule. The Company formalized and received approval for a plan to begin diagnostic steaming which commenced in August 2009 and continues steaming as per regulatory approval. Southern Plains and Southeast Saskatchewan The Southern Plains area is principally located south of the Northern Plains area to the United States border and extending into western Saskatchewan. Reserves of natural gas, NGLs and light and medium crude oil are contained in numerous productive horizons at depths up to 2,300 meters. Unlike the Company’s other three natural gas producing regions, which have areas with limited or winter access only, drilling can take place in this region throughout the year. It is economic to drill shallow wells with reduced well spacings in this region despite having smaller overall reserves and lower productivity per well since they achieve a favourable rate of return on capital employed with low drilling costs and long life reserves. The Company’s extensive shallow gas assets in this region were augmented by the 2006 acquisition of ACC. The Company maintains a large inventory of drillable locations on its land base in this region. This region is one of the more mature regions of the Western Canadian Sedimentary Basin and requires continual operational cost control through efficient utilization of existing facilities, flexible infrastructure design and consolidation of interests where appropriate. The Williston Basin is located in Southeast Saskatchewan with lands extending into Manitoba. This region became a core region of the Company in mid 1996 with the acquisition of Sceptre. This region produces primarily light sour crude oil from as many as seven productive horizons found at depths up to 2,700 meters. Canadian Natural Resources Limited 33 Table of Contents Oil Sands Mining and Upgrading Canadian Natural owns a 100% working interest in its Athabasca Oil Sands leases in northern Alberta, of which the main lease is subject to a 5% net carried interest in the bitumen development. Horizon is located on these leases, about 70 kilometers north of Fort McMurray. The site is accessible by a private road and private airstrip.The oil sands resource is found in the cretaceous McMurray Formation which is further subdivided into three informal members: lower, middle and upper.Most of Horizon’s oil sands resource is found within the lower and middle McMurray Formation at depths ranging from 50 to 100 meters below the surface. Horizon Oil Sands includes surface oil sands mining, bitumen extraction, bitumen upgrading and associated infrastructure. Mining of the oil sands is done using conventional truck and shovel technology. The ore is then processed through extraction and froth treatment facilities to produce bitumen, which is upgraded on-site into 34 o APISCO.The upgrader capacity is 110,000 bbl/d of SCO.The SCO is transported from the site by the Horizon Pipeline with a design capacity of 232,000 bbl/d to the Edmonton area for distribution.An on-site cogeneration plant with a design capacity of 115 MW provides power and steam for the operations. Site clearing and pre-construction preparation activities commenced in 2004 following regulatory approvals and the Company received project sanction by the Board of Directors in February 2005, authorizing management to proceed with Phase 1 of Horizon.First SCO production was achieved during 2009 and production averaged 90,867 bbl/day in 2010. On January 6, 2011, a fire occurred at the Company’s primary upgrading coking plant.The fire was confined to one of the coke drums. Production capacity at Horizon has been suspended during the investigation and repair/rebuild to plant equipment damaged by the fire. A preliminary assessment of the extent of damage and timelines to repair/rebuild indicate that the coke drums appear serviceable. The procurement process for all necessary replacement components and parts for the damage caused by the fire has been initiated. Based on preliminary estimates, the first set of coke drums is targeted to resume production in the second quarter of 2011 with production rates of approximately 55,000 bbl/d. The second set of coke drums is currently targeted to be on production in the third quarter of 2011. The Company believes that it has adequate insurance coverage to mitigate all significant property damage related losses.The Company also maintains business interruption coverage, subject to a waiting period, which it believes will mitigate operating losses related to on-going operations. The Company is reprofiling the Horizon expansion which will be executed in a staged project execution plan with project capital being allocated to several different modules.Total expenditures in 2011 are expected to range between $800 million and $1,200 million. 34 Canadian Natural Resources Limited Table of Contents United Kingdom North Sea Through its wholly owned subsidiary CNR International (U.K.) Limited, formerly Ranger Oil (U.K.) Limited, the Company has operated in the North Sea for over 30 years and has developed a significant database, extensive operating experience and an experienced staff.In 2010, the Company produced from 13 crude oil fields. The northerly fields are centered around the Ninian Field where the Company has an 87.1% working interest. The central processing facility is connected to other fields including the Columba Terraces and Lyell Fields where the Company operates with working interests of 91.6% to 100%. The Company also has an interest in the Strathspey Field and 8 licences covering 12 exploration blocks and part blocks surrounding the Ninian and Murchison platforms. The Company also has a 66.5% working interest in the abandoned Hutton Field. In the central portion of the North Sea, the Company holds an 87.6% operated working interest in the Banff Field and also owns a 45.7% operated working interest in the Kyle Field. Production from the Kyle Field is processed through the Banff FPSO facilities resulting in lower combined production costs from these fields. The Company holds a 100% operated working interest in T-block (comprising the Tiffany, Toni and Thelma Fields). The Company receives tariff revenue from other field owners for the processing of crude oil and natural gas through some of the processing facilities. Opportunities for further long-reach well development on adjacent fields are provided by the existing processing facilities. During 2010, the Company recommenced platform drilling operations and completed one production well and one injection well at Ninian. The Company also successfully completed planned maintenance shutdowns at all of its production facilities in the year. In 2011, the Company will continue drilling operations at Ninian and also commence drilling operations at Murchison. Canadian Natural Resources Limited 35 Table of Contents Offshore West Africa Côte d’Ivoire The Company owns interests in two exploration licences offshore Côte d’Ivoire. The Company has a 58.7% operated interested in the Espoir Field in Block CI-26 which is located in water depths ranging from 100 to 700 meters. Production from East Espoir commenced in 2002 and development drilling of West Espoir was completed in 2008. Crude oil from the East and West Espoir Fields is produced to an FPSO with the associated natural gas delivered onshore through a subsea pipeline for local power generation.The Facility Upgrade Project to increase processing capacity of the FPSO was completed during 2010. The Company also has a 58% interest in the Baobab Field, identified in Block CI-40, which is eight kilometers south of the Espoir facilities. Production from the Baobab field commenced in 2005 and the Company carried out a drilling program in 2008 and 2009 to restore production from certain wells shut in due to control of sand and solids production issues. To date, political unrest resulting from the Presidential Election in November 2010 has had minimal impact on the Company’s operations. The Company has developed contingency plans to continue Côte d’Ivoire operations from a nearby country if the situation warrants such a move. Gabon 36 Canadian Natural Resources Limited Table of Contents The Company has a permit comprising a 92.5% operating interest in the production sharing agreement for the block containing the Olowi Field. The field is located about 20 kilometers from the Gabonese coast and in 30 meters water depth. First crude oil production was achieved on Platform C during the second quarter of 2009 and first crude oil production was achieved at Platforms A and B during 2010.Performance from the Olowi Field continues to be below expectations and, as a result, the Company recognized a pre-tax ceiling impairment of $726 million at December 31, 2010 and in late February 2011, the Company curtailed further drilling. South Africa The Company has a 100% operated interest in Block 11B/12B in the Pletmos Basin off the southeast coast of South Africa in water depths ranging from 200 to 2,000 meters.The Company is progressing with technical studies which may result in an exploration well being drilled in this area. Canadian Natural Resources Limited 37 Table of Contents Producing and Non Producing Crude Oil & Natural Gas Wells Set forth below is a summary of the number of wells in which the Company has a working interest that were producing or mechanically capable of producing as of December 31, 2010. Natural gas wells Crude oil wells Total wells Producing Gross Net Gross Net Gross Net Canada Alberta British Columbia Saskatchewan Manitoba - - Total Canada United States North Sea UK Sector Offshore West Africa Gabon - - Côte d’Ivoire - - Total Set forth below is a summary of the number of wells in which the Company has a working interest that were not producing or not mechanically capable of producing as of December 31, 2010. Natural gas wells Crude oil wells Total wells Non Producing Gross Net Gross Net Gross Net Canada Alberta British Columbia Saskatchewan Manitoba Northwest Territories Total Canada United States North Sea UK Sector - - Offshore West Africa Gabon - Côte d’Ivoire - - Total 38 Canadian Natural Resources Limited Table of Contents Properties With No Attributed Reserves The following table summarizes the Company’s landholdings as at December 31, 2010. Proved Properties Unproved Properties Total Acreage Average Working Interest Region (thousands of acres) Gross Net Gross Net Gross Net % North America Northeast British Columbia 78 Northwest Alberta 80 Northern Plains 89 Southern Plains 88 Southeast Saskatchewan 92 Thermal in situ Oil Sands 71 71 88 Oil Sands Mining & Upgrading 18 18 63 63 81 81 Non-core regions 25 7 39 North America Total 83 International North Sea UK Sector 68 57 82 Offshore West Africa Côte d’Ivoire 10 6 92 53 59 58 Gabon 3 3 92 South Africa - - International Total 81 66 98 Company Total 85 Where the Company holds interests in different formations under the same surface area pursuant to separate leases, the acreage for each lease is included in the gross and net amounts. Canadian Natural has approximately 1.15 million net acres attributed to our North America properties which are currently expected to expire by December 31, 2011. Significant Factors or Uncertainties Relevant To Properties With No Attributed Reserves The Company’s unproved property holdings are diverse and located in the North America and International regions.The land assets range from discovery areas where tenure to the property is held indefinitely by hydrocarbon test results or production to exploration areas in the early stages of evaluation.The Company continually reviews the economic viability and ranking of these unproved properties on the basis of product pricing, capital availability and allocation and level of infrastructure development in any specific area.From this process, some properties are scheduled for economic development activities while others are temporarily held inactive, sold, swapped or allowed to expire and relinquished back to the mineral rights owner. Forward Contracts In the ordinary course of business, the Company has a number of delivery commitments to provide crude oil and natural gas under existing contracts and agreements.The Company has sufficient crude oil and natural gas reserves to meet these commitments. Canadian Natural Resources Limited 39 Table of Contents Additional Information Concerning Abandonment and Reclamation Costs For 2010, the Company’s capital expenditures included $179 million for abandonment expenditures (2009 - $48 million).The Company expects approximately $54 million of abandonment expenditures to be incurred over the next 3 years. The Company’s estimated undiscounted ARO at December 31, 2010 was as follows: Estimated ARO, undiscounted ($millions) North America, Exploration and Production $ $ North America, Oil Sands Mining and Upgrading North Sea Offshore West Africa North Sea PRT recovery $ $ The 2010 ARO liability discounted at 10% is approximately $910 million. The abandonment and reclamation costs were not deducted in estimating the Company’s future net revenue for December 31, 2010 as the reserve evaluation includes only abandonment costs for future drilling locations that have been assigned reserves. The Company expects to incur abandonment and reclamation costs on 39,395 net wells. The estimate of ARO was based on estimates of future costs to abandon and restore wells, production facilities and offshore production platforms. Factors that affect costs include number of wells drilled, well depth and the specific environmental legislation. The estimated costs are based on engineering estimates using current costs in accordance with present legislation and industry operating practice. The Company’s strategy in the North Sea consists of developing commercial hubs around its core operated properties with the goal of increasing production and extending the economic lives of its production facilities, thereby delaying the eventual abandonment dates. The future abandonment costs incurred in the North Sea are estimated to result in a PRT recovery of $423 million (2009 - $568 million) as abandonment costs are an allowable deduction in determining PRT and may be carried back to reclaim PRT previously paid. The expected PRT recovery reduces the Company’s net undiscounted abandonment liability to $6,809 million (2009 - $6,038 million). 2010 Costs Incurred in Crude Oil, NGLs and Natural Gas Activities MM$ North America North Sea Offshore West Africa Other Total Property acquisitions Proved - - - Unproved - - - Exploration 12 1 - Development 96 3 Costs Incurred 3 40 Canadian Natural Resources Limited Table of Contents Exploration and Development Activities Set forth below are summaries of crude oil, NGLs and natural gas drilling activities completed by the Company for the fiscal year ended December 31, 2010 by geographic region along with a general discussion of 2011 activity. 2010 Exploratory Crude Oil Natural Gas Dry Service Stratigraphic Total North America Northeast British Columbia Gross - Net - Northwest Alberta Gross - - Net - - Northern Plains Gross - - Net - - Southern Plains Gross - - Net - - Southeast Saskatchewan Gross - - - Net - - - Oil Sands Mining and Upgrading Gross - Net - Non-core Regions Gross - Net - North America Total Gross - - Net - - North Sea UK Sector Gross - Net - Offshore West Africa Gross - Net - Company Total Gross - - Net - - Canadian Natural Resources Limited 41 Table of Contents 2010 Development Crude Oil Natural Gas Dry Service Stratigraphic Total North America Northeast British Columbia Gross - Net - Northwest Alberta Gross - - Net - - Northern Plains Gross Net Southern Plains Gross - Net - Southeast Saskatchewan Gross - - - Net - - - Oil Sands Mining and Upgrading Gross - - - Net - - - Non-core Regions Gross - Net - North America Total Gross Net North Sea UK Sector Gross - - - Net - - - Offshore West Africa Gross - Net - Company Total Gross Net Total success rate excluding service and stratigraphic test wells for 2010 is 97%. 2011 North America Natural Gas Activity The 2011 North America natural gas drilling program is highlighted by the continued high-grading of the Company’s natural gas asset base as follows: (Number of wells) 2011 Forecast Coal bed methane and shallow 4 Conventional 24 Cardium 4 Deep 39 Foothills 1 Total 72 42 Canadian Natural Resources Limited Table of Contents 2011 North America Crude Oil and NGLs Activity The 2011 North America crude oil drilling program is highlighted by continued development of the Primrose thermal projects, Pelican Lake, and a strong primary heavy program, as follows: (Number of wells) 2011 Forecast Primary heavy crude oil Bitumen (thermal oil) Light and Medium crude oil Pelican Lake heavy crude oil 40 Total 2011 Oil Sands Mining and Upgrading Activity Construction and commissioning of the third Ore Preparation Plant, along with the associated hydro-transport pipeline is on schedule for 2011.Engineering work as originally targeted for 2011 also continues on schedule.The Company is targeting additional cost estimate information for the Horizon expansion to be complete in the second quarter of 2011. 2011 North Sea Activity During 2011, the majority of capital expenditures will be incurred to complete necessary sustaining capital activities on North Sea platforms. 2011 Offshore West Africa Activity During 2011, the majority of capital expenditures will be incurred on drilling and completions. Canadian Natural Resources Limited 43 Table of Contents Production Estimates The following table illustrates the estimated 2011 gross daily proved and probable production reflected in the reserve reports as of December 31, 2010 using forecast prices and costs. Light And Medium Crude Oil Primary Heavy Crude Oil Pelican Lake Heavy Crude Oil Bitumen (Thermal Oil) Synthetic Crude Oil Natural Gas Natural Gas Liquids Barrels Of Oil Equivalent (bbl/d) (bbl/d) (bbl/d) (bbl/d) (bbl/d) (MMcf/d) (bbl/d) (BOE/d) PROVED North America 93,037 North Sea 10 Offshore West Africa 20 Total Proved 93,037 PROBABLE North America 8,813 51 North Sea 1 Offshore West Africa - Total Probable 8,813 52 44 Canadian Natural Resources Limited Table of Contents Production History Q1 Q2 Q3 Q4 Year Ended North America production and netbacks by product type (1) Light and Medium Crude Oil Average daily production (before royalties) (bbl/d) Netbacks ($/bbl) Sales price (2) $ Royalties Production expenses Netback $ Primary Heavy Crude Oil Average daily production (before royalties) (bbl/d) Netbacks ($/bbl) Sales price (2) $ Royalties Production expenses Netback $ Pelican Lake Heavy Crude Oil Average daily production (before royalties) (bbl/d) Netbacks ($/bbl) Sales price (2) $ Royalties (3) - Production expenses Netback $ Bitumen(Thermal Oil) Average daily production (before royalties) (bbl/d) Netbacks ($/bbl) Sales price (2) $ Royalties Production expenses Netback $ SCO Average daily production (before royalties) (bbl/d) Netbacks ($/bbl) Sales price (2) $ Royalties Production expenses Netback $ Canadian Natural Resources Limited 45 Table of Contents Natural gas Average daily production (before royalties) (MMcf/d) Netbacks ($/Mcf) Sales price (2) $ Royalties Production expenses Netback $ Natural Gas Liquids Average daily production (before royalties) (bbl/d) Netbacks ($/bbl) Sales price (2) $ Royalties Production expenses Netback $ North Sea production and netbacks by product type (1) Light and Medium Crude Oil Average daily production (before royalties) (bbl/d) Netbacks ($/bbl) Sales price (2) $ Royalties Production expenses Netback $ Natural gas Average daily production (before royalties) (MMcf/d) 15 9 8 9 10 Netbacks ($/Mcf) Sales price (2) $ Royalties - Production expenses Netback $ Offshore West Africa production and netbacks by product type (1) Light and Medium Crude Oil Average daily production (before royalties) (bbl/d) Netbacks ($/bbl) Sales price (2) $ Royalties Production expenses Netback $ Natural gas Average daily production (before royalties) (MMcf/d) 18 9 16 20 16 Netbacks ($/Mcf) Sales price (2) $ Royalties Production expenses Netback $ Amounts expressed on a per unit basis are based on sales volumes. Net of transportation and blending costs and excluding risk management activities. Regulatory approval to expand the Brintnell OSR006 Oil Sands Project resulted in no royalties incurred for the quarter ended June 30, 2010. 46 Canadian Natural Resources Limited Table of Contents SELECTED FINANCIAL INFORMATION The following table is a summary of the consolidated financial statements of the Company. Year Ended Dec 31 ($ millions, except per common share information) Revenues, before royalties $ $ Net earnings $ $ Per common share - basic and diluted (1) $ $ Adjusted net earnings from operations (2) $ $ Per common share - basic and diluted (1) $ $ Cash flow from operations (2) $ $ Per common share - basic and diluted (1) $ $ Total assets $ $ Total long-term liabilities $ $ Per common share amounts have been restated to reflect a two-for-one common share split in May 2010. These non-GAAP measures are reconciled to net earnings as determined in accordance with Canadian GAAP in the “Financial Highlights” section of the Company’s MD&A which is incorporated by reference into this document. DIVIDEND HISTORY The dividend policy of the Company undergoes a periodic review by the Board of Directors and is subject to change at any time depending upon the earnings of the Company, its financial requirements and other factors existing at the time. Prior to 2001, dividends had not been paid on the common shares of the Company. On January 17, 2001 the Board of Directors approved a dividend policy for the payment of regular quarterly dividends. Dividends have been paid on the first day of January, April, July and October of each year since April 2001. The following table shows the aggregate amount of the cash dividends declared per common share of the Company and accrued in each of its last three years ended December 31 and is restated for the two-for-one subdivision of the common shares which occurred in May 2010. Cash dividends declared per common share $ $ $ In March 2011, the Board of Directors resolved to increase the cash dividend on common shares for the eleventh year in a row and approved a 20% increase in the quarterly dividend from $0.075 per common share in 2010 to $0.09 per common share, effective with the April 1, 2011 payment. Canadian Natural Resources Limited 47 Table of Contents DESCRIPTION OF CAPITAL STRUCTURE Common Shares The Company is authorized to issue an unlimited number of common shares, without nominal or par value. Holders of common shares are entitled to one vote per share at a meeting of shareholders of Canadian Natural, to receive such dividends as declared by the Board of Directors on the common shares and to receive pro-rata the remaining property and assets of the Company upon its dissolution or winding-up, subject to any rights having priority over the common shares. Preferred Shares The Company has no preferred shares outstanding; however, the Company is authorized to issue two hundred thousand (200,000) preferred shares designated as Class 1 Preferred Shares. Holders of preferred shares shall not be entitled as such to receive notice of or to attend any meeting of the shareholders of the Company and shall not be entitled to vote at any such meeting except under certain circumstances as described in the Articles of Amalgamation. Holders of preferred shares are entitled to receive such dividends as and when declared by the Board of Directors in priority to common shares and shall be entitled to receive pro-rata in priority to holders of commons shares the remaining property and assets of Canadian Natural upon its dissolution or winding-up. The Company may redeem or purchase for cancellation at any time all or any part of the then outstanding preferred shares and the holders of the preferred shares shall have the right at any time and from time to time to convert such preferred shares into the common shares of the Company. Credit Ratings The following information relating to the Company's credit ratings is provided as it relates to the Company's financing costs, liquidity and operations. Specifically, credit ratings affect the Company's ability to obtain short-term and long-term financing and the cost of such financing.A reduction in the current rating on the Company's debt by its rating agencies, particularly a downgrade below investment grade ratings, or a negative change in the Company's ratings outlook could adversely affect the Company's cost of financing and its access to sources of liquidity and capital. In addition, changes in credit ratings may affect the Company's ability to, and the associated costs of, entering into ordinary course derivative or hedging transactions and entering into and maintaining ordinary course contracts with customers and suppliers on acceptable terms. Credit ratings accorded to the Company’s debt securities are not recommendations to purchase, hold or sell the debt securities inasmuch as such ratings do not comment as to market price or suitability for a particular investor. Any rating may not remain in effect for any given period of time or may be revised or withdrawn entirely by a rating agency in the future if in its judgment circumstances so warrant, and if any such rating is so revised or withdrawn, we are under no obligation to update this Annual Information Form. Canadian Natural’s senior unsecured debt securities are rated “Baa1” with a stable outlook by Moody’s Investor’s Service, Inc. (“Moody’s”), “BBB” by Standard & Poor’s Corporation (“S&P”) and “BBB (high)” with a stable trend by DBRS Limited (“DBRS”). S&P assigns a rating outlook to Canadian Natural and not to individual debt instruments. S&P has assigned a positive outlook to Canadian Natural. Credit ratings are intended to provide investors with an independent measure of credit quality of any issue of securities. Moody’s credit ratings are on a long-term debt rating scale that ranges from Aaa to C, which represents the range from highest to lowest quality of such securities rated.A rating of Baa1 by Moody’s is within the fourth highest of nine categories and is assigned to debt securities which are considered medium-grade obligations, i.e., they are subject to moderate credit risk. Such securities may possess certain speculative characteristics. Moody’s applies numerical modifiers 1, 2 and 3 in each generic rating classification from Aa through Caa in its corporate bond rating system. The modifier 1 indicates that the issue ranks in the higher end of its generic rating category, the modifier 2 indicates a mid-range ranking and the modifier 3 indicates that the issue ranks in the lower end of its generic rating category. A Moody’s rating outlook is an opinion regarding the likely direction of a rating over the medium term. S&P’s credit ratings are on a long-term debt rating scale that ranges from AAA to D, which represents the range from highest to lowest quality of such securities rated. According to the S&P rating system, debt securities rated BBB exhibit adequate protection parameters. However, adverse economic conditions or changing circumstances are more likely to lead to a weakened capacity of the obligor to meet its financial commitments on the debt securities. The ratings from AA to CCC may be modified by the addition of a plus (+) or minus (-) sign to show relative standing within the major rating categories. An S&P rating outlook assesses the potential direction of a long term credit rating over the intermediate term. In determining a rating outlook, consideration is given to any changes in the economic and/or fundamental business conditions. 48 Canadian Natural Resources Limited Table of Contents DBRS’ credit ratings are on a long-term debt rating scale that ranges from AAA to D, which represents the range from highest to lowest quality of such securities rated. According to the DBRS rating system, debt securities rated BBB are of adequate credit quality. The capacity for the payment of financial obligations is considered acceptable, though may be vulnerable to future events.The assignment of a “high” or “low” modifier within each rating category indicates relative standing within such category. The rating trend is DBRS’ opinion regarding the outlook for the rating. MARKET FOR CANADIAN NATURAL RESOURCES LIMITED SECURITIES The Company’s common shares are listed and posted for trading on Toronto Stock Exchange (“TSX”) and the New York Stock Exchange (“NYSE”) under the symbol CNQ. 2010 Monthly Historical Trading on TSX Month High Low Close Volume Traded January $ February $ March $ April $ May (1) $ June $ July $ August $ September $ October $ November $ December $ Shares began trading on a post two-for-one trading basis on May 19, 2010. In the first quarter 2010, the Company announced a Normal Course Issuer Bid to purchase up to 2.5% of its issued and outstanding common shares or 27,163,940 common shares on a post split basis, through the facilities of TSX and the NYSE during the twelve month period commencing April 6, 2010 and ending April 5, 2011.Under this program, during 2010 the Company purchased a total of 2,000,000 common shares for cancellation at an average purchase price of $33.77 per common share for a total cost of $68 million. At the Annual and Special Meeting of Shareholders held on May 6, 2010, the shareholders passed a special resolution amending the Articles of the Company to divide the issued and outstanding common shares on a two-for-one basis.The subdivision of the shares occurred on May 21, 2010 on TSX and May 28, 2010 on the NYSE. Canadian Natural Resources Limited 49 Table of Contents DIRECTORS AND OFFICERS The names, municipalities of residence, offices held with the Company and principal occupations of the directors and officers of the Company are set forth below. Further detail on the Directors and Named Executive Officers are found in the Company’s Information Circular dated March 16, 2011 incorporated by reference. Name Position Presently Held Principal Occupation During Past 5 Years Catherine M. Best, FCA, ICD.D Calgary, Alberta Canada Director (1)(2) (age 57) Corporate director. Until May 2009, Interim Chief Financial Officer of Alberta Health Services which was formed in 2008 when the Alberta government consolidated all of the health regions of the province under one board. Prior thereto, Executive Vice-President, Risk Management and Chief Financial Officer of the Calgary Health Region (fully integrated publicly funded health care system) from 2000 to 2008.She has served continuously as a director of the Company since November 2003 and is currently serving on the board of directors of Enbridge Income Fund Holdings and Superior Plus Corporation.She is also a member of the Board of the Alberta Children’s Hospital Foundation and serves as a volunteer member of the Audit Committee of the Calgary Exhibition and Stampede and of the Audit Committee of the University of Calgary. N. Murray Edwards Calgary/Banff, Alberta Canada Vice-Chairman and Director (5) (age 51) President, Edco Financial Holdings Ltd. (private management and consulting company). He has served continuously as a director of the Company since September 1988. Currently is Chairman and serving on the board of directors of Ensign Energy Services Inc., and Magellan Aerospace Corporation. Timothy W. Faithfull Oxford, England Director (1)(3) (age 66) Independent businessman and corporate director. From 1999 until July 2003 when he retired, he was President and Chief Executive Officer of Shell Canada Limited. He has served continuously as a director of the Company since November 2010. He is a Trustee of the Starehe Endowment Fund in the UK and a Council Member of the Canada – UK Colloquia and is currently serving on the board of directors of TransAlta Corporation, Canadian Pacific Railway, AMEC plc and Shell Pension Trust Limited. Honourable Gary A. Filmon, P.C., O.C., O.M. Winnipeg, Manitoba Canada Director (1)(4) (age 68) Corporate director and a consultant with The Exchange Group (business consulting firm) since 2000. He has served continuously as a director of the Company since February 2006 and is currently serving on the board of directors of MTS Allstream Inc., Arctic Glacier Income Trust, Exchange Income Corporation, Wellington West Capital Inc. and FWS Construction Inc. Christopher L. Fong Calgary, Alberta Canada Director (3)(5) (age 61) Corporate director. Until his retirement in May 2009 he was Global Head, Corporate Banking, Energy with RBC Capital Markets, a position he was appointed to in 2008. Prior thereto Managing Director, Corporate Banking, Energy with RBC Capital Markets from 1999 to February 2008. He has served continuously as a director of the Company since November 2010.He was appointed Advisor to the Alberta’s Department of Energy’s Competitive Review process in 2009, Governor and past Chair of EducationMatters, Chair of UNICEF Canada and is currently serving on the board of directors of Anderson Energy Ltd. and Westfire Energy Ltd. and sits on the Petroleum Advisory Committee of the Alberta Securities Commission and is a member of the Alberta Government’s Oil and Gas Economics Advisory Council. 50 Canadian Natural Resources Limited Table of Contents Name Position Presently Held Principal Occupation During Past 5 Years Ambassador Gordon D. Giffin Atlanta, Georgia USA Director (1)(4) (age 61) Senior Partner, McKenna Long & Aldridge LLP (law firm) since May 2001. He has served continuously as a director of the Company since May 2002. Currently serving on the board of directors of Canadian National Railway Company, Canadian Imperial Bank of Commerce, Just Energy Corp., and Transalta Corporation. Wilfred A. Gobert Calgary, Alberta Canada Director(2)(4) (age 63) Independent businessman. Until his retirement in 2006, he was Vice-Chair of Peters and Co. Limited a position he held since 2002 and was a member of its Board of Directors and its Executive Committee.He has served continuously as a director since November 2010.He is currently serving on the board of directors of Gluskin Sheff & Associates, Trilogy Energy Corp. and Manitok Energy Inc. Steve W. Laut Calgary, Alberta Canada President and Director (age 53) Officer of the Company. He has served continuously as a director of the Company since August 2006. Keith A.J. MacPhail Calgary, Alberta Canada Director (3)(5) (age 54) Chairman and Chief Executive Officer, Bonavista Energy Corporation since November 1997 and Chairman, NuVista Energy Ltd. since July 2003. He has served continuously as a director of the Company since October 1993. He is currently serving on the board of directors of Bonavista Energy Corporation and NuVista Energy Ltd. Allan P. Markin, O.C., A.O.E Calgary, Alberta Canada Chairman and Director (3) (age 65) Chairman of the Company. He has served continuously as a director of the Company since January 1989. Honourable Frank J. McKenna, P.C., O.C., O.N.B., Q.C. Cap Pelé, New Brunswick Canada Director (2)(4) (age 63) Deputy Chair, TD Bank Financial Group (financial services). Prior thereto, Counsel to Atlantic Canada law firm McInnes Cooper from 1998 to 2005, and most recently Canadian Ambassador to the United States from 2005 to 2006. He has served continuously as a director of the Company since August 2006. Currently serving on the board of directors of Brookfield Asset Management Inc. James S. Palmer, C.M., A.O.E., Q.C. Calgary, Alberta Canada Director (2)(5) (age 82) Chairman and a Partner of Burnet, Duckworth & Palmer LLP (law firm). He has served continuously as a director of the Company since May 1997. Currently serving on the board of directors of Magellan Aerospace Corporation. Dr.Eldon R. Smith, O.C., M.D. Calgary, Alberta Canada Director (2)(3) (age 71) President of Eldon R. Smith & Associates Ltd., (a private health care consulting company) since 2001, and is Emeritus Professor of Medicine and Former Dean, Faculty of Medicine, University of Calgary. He has served continuously as a director of the Company since May 1997. Currently serving on the board of directors of Intellipharmaceutics International Inc., Resverlogix Corp. and Aston Hill Financial. Canadian Natural Resources Limited 51 Table of Contents Name Position Presently Held Principal Occupation During Past 5 Years David A. Tuer Calgary, Alberta Canada Director (1)(5) (age 61) Vice-Chairman and Chief Executive Officer of Teine Energy Ltd. (private oil and gas exploration company) and served as Vice-Chairman and Chief Executive Officer of Marble Point Energy Ltd the predecessor to Teine Energy Ltd also a private oil and gas exploration company from 2008 to 2010.Prior thereto he was Chairman, Calgary Health Region from 2001 to 2008 and Executive Vice-Chairman BA Energy Inc. from 2005 to 2008 when it was acquired by its parent company Value Creations Inc. through a Plan of Arrangement and which until recently was engaged in the development, building and operations of a merchant heavy oil upgrader in Northern Alberta for the purpose of upgrading bitumen and heavy oil feedstock into high-quality crude oils; and President, CEO and a director of Hawker Resources Inc. from January 2003 to March 2005. He has served continuously as a director of the Company since May 2002. Currently serving on the board of directors of Daylight Energy Limited, Xtreme Coil Drilling Corp. and Altalink Management LLP., a private limited partnership. Jeffrey J. Bergeson Calgary, Alberta Canada Vice-President, Exploitation West (age 54) Officer of the Company since May 2007; prior thereto Exploitation Manager of the Company. Corey B. Bieber Calgary, Alberta Canada Vice-President, Finance and Investor Relations (age 47) Officer of the Company. Mary-Jo E. Case Calgary, Alberta Canada Vice-President, Land (age 52) Officer of the Company. William R. Clapperton Calgary, Alberta Canada Vice-President, Regulatory, Stakeholder and Environmental Affairs (age 48) Officer of the Company. James F. Corson Calgary, Alberta Canada Vice-President, Human Resources, Horizon (age 60) Officer of the Company since January 2007; prior thereto Vice-President, Human Resources of Qatar Petroleum Corp. from March 1997 to July 2005 and most recently Director Human Resources and Stakeholder Relations of the Company from July 2005 to 2007. Réal M. Cusson Calgary, Alberta Canada Senior Vice-President, Marketing (age 60) Officer of the Company. Randall S. Davis Calgary, Alberta Canada Vice-President, Finance & Accounting (age 44) Officer of the Company. Réal J. H. Doucet Calgary, Alberta Canada Senior Vice-President, Horizon Projects (age 58) Officer of the Company. Allan E. Frankiw Calgary, Alberta Canada Vice-President, Production, Central (age 54) Officer of the Company since March 2007; prior thereto Manager Midstream for Anadarko Canada Corporation from November 1998 to March 2005, Manager Facilities & Construction for Anadarko Canada Corporation from April 2005 to November 2006, and most recently Production Manager, Edson of the Company from November 2006 to March 2007. 52 Canadian Natural Resources Limited Table of Contents Name Position Presently Held Principal Occupation During Past 5 Years Tim J. Hamilton Calgary, Alberta Canada Vice-President, Developments (age 55) Officer of the Company since February 2010; prior thereto Manager Production, Southern Alberta from 2000 to 2006, Manager Production, Southern Alberta, S.E. Saskatchewan and Manitoba 2006 to 2007, Manager Production, British Columbia South 2007 to September 2009 and most recently Manager Production, British Columbia from September 2009 to February 2010. Peter J. Janson Calgary, Alberta Canada Senior Vice-President, Horizon Operations (age 53) Officer of the Company. Terry J. Jocksch Calgary, Alberta Canada Senior Vice-President, Thermal and International (age 43) Officer of the Company since June 2009; prior thereto Exploitation Manager of the Company to April 2004, Vice-President Exploitation West April 2004 to May 2007, and most recently Managing Director, International May 2007 to June 2009. Philip A. Keele Calgary, Alberta Canada Vice-President, Mining, Horizon Oil Sands Project (age 51) Officer of the Company. Allen M. Knight Calgary, Alberta Canada Senior Vice-President, International & Corporate Development (age 61) Officer of the Company. Cameron S. Kramer Calgary, Alberta Canada Senior Vice-President, North America Operations (age 43) Officer of the Company. Ronald K. Laing Calgary, Alberta Canada Vice-President, Commercial Operations (age 41) Officer of the Company since March 2009; prior thereto Manager, Commercial Operations of the Company from April 2004 to March 2009. John G. Langille Calgary, Alberta Canada Reno G. Laseur Fort McMurray, Alberta Canada Vice-Chairman (age 65) Vice-President, Upgrading (age 55) Officer of the Company. Officer of the Company since August 2008; prior thereto Operations Manager, Upgrading of the Company November 2002 to October 2007, and most recently Operations Director, Upgrading of the Company from October 2007 to August 2008. Bruce E. McGrath Calgary, Alberta Canada Corporate Secretary (age 61) Officer of the Company. Tim S. McKay Calgary, Alberta Canada Chief Operating Officer (age 49) Officer of the Company. Paul M. Mendes Calgary, Alberta Canada Vice-President, Legal and General Counsel (age 45) Officer of the Company since February 2010; prior thereto Manager, Legal Services, Horizon January 2005 to January 2007 and most recently Director, Legal Services, Horizon from January 2007 to February 2010. Canadian Natural Resources Limited 53 Table of Contents Name Position Presently Held Principal Occupation During Past 5 Years Leon Miura Calgary, Alberta Canada Vice-President, Horizon Downstream Projects (age 56) Officer of the Company. S. John Parr Calgary, Alberta Canada Vice-President, Thermal Production (age 49) Officer of the Company. David A. Payne Calgary, Alberta Canada Vice-President, Exploitation, Central (age 49) Officer of the Company. William R. Peterson Calgary, Alberta Canada Vice-President, Production, West (age 44) Officer of the Company. Douglas A. Proll Calgary, Alberta Canada Chief Financial Officer and Senior Vice-President, Finance (age 60) Officer of the Company. Timothy G. Reed Calgary, Alberta Canada Vice-President, Human Resources (age 54) Officer of the Company since January 2007; prior thereto Manager, Human Resources of the Company 2000 to 2005 and most recently Director, Human Resources 2005 to January 2007. Joy P. Romero Calgary, Alberta Canada Vice President, Technology Development (age 54) Officer of the Company since March 2008; prior thereto Director, Bitumen Production Process of the Company from September 2002 to March 2008. Sheldon L. Schroeder Fort McMurray, Alberta Canada Vice-President, Horizon Upstream Projects (age 43) Officer of the Company. Kendall W. Stagg Calgary, Alberta Canada Vice-President, Exploration, West (age 49) Officer of the Company. Scott G. Stauth Calgary, Alberta Canada Vice-President, Field Operations (age 53) Officer of the Company since November 2006; prior thereto Manager, Eastern Field Operations of the Company from April 2003 to November 2006. Lyle G. Stevens Calgary, Alberta Canada Senior Vice-President, Exploitation (age 56) Officer of the Company. Stephen C. Suche Calgary, Alberta Canada Vice-President, Information and Corporate Services (age 51) Officer of the Company since July 2006; prior thereto Manager Information and Corporate Services of the Company from January 2000 to July 2006. Domenic Torriero Calgary, Alberta Canada Vice-President, Exploration, Central (age 46) Officer of the Company since November 2006; prior thereto Exploration Manager of the Company from March 2004 to November 2006. Grant M. Williams Calgary, Alberta Canada Vice-President, Thermal Exploration (age 53) Officer of the Company since March 2007; prior thereto Manager, Exploration Heavy Oil of the Company from October 2003 to April 2007. 54 Canadian Natural Resources Limited Table of Contents Name Position Presently Held Principal Occupation During Past 5 Years Jeffrey W. Wilson Calgary, Alberta Canada Senior Vice-President, Exploration (age 58) Officer of the Company. Daryl G. Youck Calgary, Alberta Canada Vice-President, Thermal Exploitation (age 42) Officer of the Company since February 2008; prior thereto Manager, Exploitation of the Company from July 2002 to February 2008. Lynn M. Zeidler Calgary, Alberta Canada Vice-President, Horizon Technical, Business and Common Services (age 54) Officer of the Company. Member of the Audit Committee Member of the Compensation Committee Member of the Health, Safety, and Environmental Committee Member of the Nominating and Corporate Governance Committee Member of the Reserves Committee All directors stand for election at each Annual General Meeting of Canadian Natural shareholders. All of the current directors except for Messrs. T. W. Faithfull, C. L. Fong and W. A. Gobert who were appointed to the Board in November 2010, were elected to the Board at the last Annual and Special Meeting of Shareholders held on May 6, 2010. As at December 31, 2010, the directors and officers of the Company, as a group, beneficially owned or controlled or directed, directly or indirectly, in the aggregate, approximately 4.2% of the total outstanding common shares (approximately 5.9% after the exercise of options held by them pursuant to the Company’s stock option plan). There are potential conflicts of interest to which the directors and officers of the Company may become subject in connection with the operations of the Company. Some of the directors and officers have been and will continue to be engaged in the identification and evaluation of businesses and assets with a view to potential acquisition of interests on their own behalf and on behalf of other corporations. Situations may arise where the directors and officers will be in direct competition with the Company. Conflicts, if any, will be subject to the procedures and remedies under the Business Corporations Act (Alberta). LEGAL PROCEEDINGS AND REGULATORY ACTIONS From time to time, Canadian Natural is the subject of litigation arising out of the Company’s operations. Damages claimed under such litigation may be material and the outcome of such litigation may materially impact the Company’s financial condition or results of operations. While the Company assesses the merits of each lawsuit and defends itself accordingly, the Company may be required to incur significant expenses or devote significant resources to defend itself against such litigation. The claims that have been made to date are not currently expected to have a material impact on the Company’s financial position. Canadian Natural Resources Limited 55 Table of Contents INTEREST OF MANAGEMENT AND OTHERS IN MATERIAL TRANSACTIONS No director, executive officer or principal shareholder of Canadian Natural, or associate or affiliate of those persons, has any material interest, direct or indirect, in any transaction within the last three years that has materially affected or is reasonably expected to materially affect the Company. TRANSFER AGENTS AND REGISTRAR The Company’s transfer agent and registrar for its common shares is Computershare Trust Company of Canada in the cities of Calgary and Toronto and Computershare Shareholder Services, Inc. in the city of New York. The registers for transfers of the Company’s common shares are maintained by Computershare Trust Company of Canada. MATERIAL CONTRACTS Other than contracts entered into in the ordinary course of business, the Company has not entered into any material contracts in the most recently completed financial year nor has it entered into any material contracts before the most recently completed financial year and which are still in effect. INTERESTS OF EXPERTS The Company’s auditors are PricewaterhouseCoopers LLP, Chartered Accountants, who have prepared an independent auditors’ report datedMarch 1, 2011 in respect of the Company’s consolidated financial statements as at December 31, 2010 and December 31, 2009 with accompanying notes for each of the years in the three year period ended December 31, 2010and the Company’s internal control over financial reporting as at December 31, 2010. PricewaterhouseCoopers LLP has advised that they are independent with respect to the Company within the meaning of the Rules of Professional Conduct of the Institute of Chartered Accountants of Alberta and the rules of the SEC. Based on information provided by the relevant persons or companies, there are beneficial interests, direct or indirect, in less than 1% of the Company’s securities or property or securities or property of our associates or affiliates held by Sproule Associates Limited, Sproule International Limited or GLJ Petroleum Consultants Ltd., or any partners, employees or consultants of such independent reserves evaluators who participated in and who were in a position to directly influence the preparation of the relevant report, or any such person who, at the time of the preparation of the report was in a position to directly influence the outcome of the preparation of the report. AUDIT COMMITTEE INFORMATION Audit Committee Members The Audit Committee of the Board of Directors of the Company is comprised of Ms. C. M. Best, Chair, Messrs. G. A. Filmon, T.W. Faithful, G. D. Giffin and D. A. Tuer each of whom is independent and financially literate as those terms are defined under Canadian securities regulations, National Instrument 52-110 and the NYSE listing standards as they pertain to audit committees of listed issuers. The education and experience of each member of the Audit Committee relevant to their responsibilities as an Audit Committee member is described below. Ms. C. M. Best is a chartered accountant with 20 years experience as a staff member and partner of an international public accounting firm. During her tenure she was responsible for direct oversight and supervision of a large staff of auditors conducting audits of the financial reporting of significant publicly traded entities, many of which were oil and gas companies. This oversight and supervision required Ms. C. M. Best to maintain a current understanding of generally accepted accounting principles, and be able to assess their application in each of her clients. It also required an understanding of internal controls and financial reporting processes and procedures. Mr. T. W. Faithfull holds a Master of Arts degree in Economics and is an alumnus of the London Business School. As Chief Executive Officer of Shell Canada Limited and in his other capacities during his 36 years with the Royal Dutch/Shell group of companies, together with his experience as an audit committee member of other publicly traded companies, he has acquired significant financial experience and exposure to complex accounting and financial issues and an understanding of audit committee functions. Honourable G. A. Filmon holds both a Bachelor of Science degree and a Master of Science degree in Civil Engineering. He was Premier of the Province of Manitoba for several years and during that time chaired the Treasury Board for a period of five years. He was President of Success Commercial College for 11 years and is currently a business management consultant. Mr. G. A. Filmon is a director of other public companies and is an active member of other audit committees, one of which he chairs. 56 Canadian Natural Resources Limited Table of Contents Ambassador G. D. Giffin’s education and experience relevant to the performance of his responsibilities as an audit committee member is derived from a law practice of over thirty years involving complex accounting and audit-related issues associated with complicated commercial transactions and disputes. He has developed extensive practical experience and an understanding of internal controls and procedures for financial reporting from his service on audit committees for several publicly traded issuers and continues pursuit of extensive professional reading and study on related subjects. Mr. D. A. Tuer's education and experience relevant to the performance of his responsibilities as an audit committee member is derived from professional training and a business careeras a chief executive officer ina large publicly traded company which provided experience in analyzing and evaluating financial statements and supervising persons engaged in the preparation, analysis and evaluation of financial statements of publicly traded companies. Hehas gained an understanding of internal controls and procedures for financial reportingthrough oversight of those functions, and the understanding of Audit Committee functions through his years of chief executive involvement. Auditor Service Fees The Audit Committee of the Board of Directors in 2010 approved specified audit and non-audit services to be performed by PricewaterhouseCoopers LLP (“PwC”). The services provided include: (i) the annual audit of the Corporation's consolidated financial statements and internal controls over financial reporting, reviews of the Corporation's quarterly unaudited consolidated financial statements, audits of certain of the Corporation's subsidiary companies' annual financial statements, assistance related to the Corporation's conversion to International Financial Reporting Standards,as well as other audit services provided in connection with statutory and regulatory filings; (ii) audit related services including debt covenant compliance and Crown Royalty Statements; (iii) tax services related to expatriate personal tax and compliance, other corporate tax return matters, and participation in a global taxation study; and (iv) non-audit services related to the design of a crown royalty compliance program as well as accessing resource materials through PwC’s accounting literature library. Fees accrued to PwC are shown in the table below. Auditor service Audit fees $ $ Audit related fees Tax fees All other fees $ $ The Charter of the Audit Committee of the Company is attached as Schedule “C” to this Annual Information Form. ADDITIONAL INFORMATION Additional information relating to the Company can be found on the SEDAR website at www.sedar.comand on EDGAR at www.sec.gov Additional information including Directors' and Executive Officers' remuneration and indebtedness, Director nominees standing for re-election, principal holders of the Company's securities, options to purchase the Company's securities and interest of insiders in material transactions is contained in the Company's Notice of Annual and General Meeting and Information Circular dated March 16, 2011 in connection with the Annual and General Meeting of Shareholders of Canadian Natural to be held on May 5, 2011 which information is incorporated herein by reference. Additional financial information and discussion of the affairs of the Company and the business environment in which the Company operates is provided in the Company's Management Discussion and Analysis, comparative Consolidated Financial Statements and Supplementary Oil & Gas Information for the most recently completed fiscal year ended December 31, 2010 found on pages 23 to 55, 56 to 85 and 86 to 93 respectively, of the 2010 Annual Report to the Shareholders, which information is incorporated herein by reference. For additional copies of this Annual Information Form, please contact: Corporate Secretary of the Corporation at: 2500, 855 - 2nd Street S.W. Calgary, Alberta T2P4J8 Canadian Natural Resources Limited 57 Table of Contents SCHEDULE “A” FORM 51-101F2 REPORT ON RESERVES DATA BY INDEPENDENT QUALIFIED RESERVES EVALUATOR OR AUDITOR Report on Reserves Data To the Board of Directors of Canadian Natural Resources Limited (the “Corporation”): 1. We have evaluated and reviewed the Corporation’s reserves data as at December 31, 2010. The reserves data are estimates of proved reserves and probable reserves and related future net revenue as at December 31, 2010, estimated using forecast prices and costs. 2. The reserves data are the responsibility of the Corporation’s management. Our responsibility is to express an opinion on the reserves data based on our evaluation and review. We carried out our evaluation and review in accordance with the standards set out in the Canadian Oil and Gas Evaluation Handbook (the “COGE Handbook”) prepared jointly by the Society of Petroleum Evaluation Engineers (Calgary Chapter) and the Canadian Institute of Mining, Metallurgy & Petroleum (Petroleum Society). 3. Those standards require that we plan and perform an evaluation and review to obtain reasonable assurance as to whether the reserves data are free of material misstatement. An evaluation and review also includes assessing whether the reserves data are in accordance with principles and definitions presented in the COGE Handbook. 4. The following table sets forth the estimated future net revenue (before deduction of income taxes) attributed to proved plus probable reserves, estimated using forecast prices and costs and calculated using a discount rate of 10 percent, included in the reserves data of the Corporation evaluated and reviewed by us for the year ended December 31, 2010 and identifies the respective portions thereof that we have evaluated and reviewed and reported on to the Corporation’s management and board of directors: Independent Qualified Reserves Evaluator or Auditor Description and Preparation Date of Evaluation/Review Report Location of Reserves (Country or Foreign Geographic Area) Net Present Value of Future Net Revenue (Before Income Taxes, 10% Discount Rate) ($millions) Audited Evaluated Reviewed Total Sproule Associates Limited Sproule evaluated the P&NG Reservesas reported February 14, 2011. Canada and USA $ 0 $ 40,531 $ 1,415 $ 41,946 Sproule International Limited Sproule evaluated the P&NG Reservesas reported February 14, 2011. United Kingdom and Offshore West Africa $ 0 $ 11,307 $ 0 $ 11,307 GLJ Petroleum Consultants Ltd. GLJ evaluated the oil sands mining properties as reported February 14, 2011. Canada $ 0 $ 21,804 $ 0 $ 21,804 Totals $ 0 $ 1,415 $ 75,057 5. In our opinion, the reserves data respectively evaluated by us have, in all material respects, been determined and are in accordance with the COGE Handbook.We express no opinion on the reserves data that we reviewed but did not audit or evaluate. 6. We have no responsibility to update our reports referred to in paragraph 4 for events and circumstances occurring after their respective preparation dates. 7. Because the reserves data are based on judgements regarding future events, actual results will vary and the variations may be material. However, any variations should be consistent with the fact that reserves are categorized according to the probability of their recovery. 58 Canadian Natural Resources Limited Table of Contents Executed as to our report(s) referred to above: Sproule Associates Limited, Calgary, Alberta, Canada, March 1, 2011 Original Signed By: SIGNED “Harry J. Helwerda” Harry J. Helwerda, P.Eng., FEC Executive Vice-President Original Signed By: SIGNED “Doug W.C. Ho” Doug W.C. Ho, P.Eng. Vice-President, Unconventional Original Signed By: SIGNED “R. Keith MacLeod” R. Keith MacLeod, P.Eng. President Sproule International Limited, Calgary, Alberta, Canada, March 1, 2011 Original Signed By: SIGNED “Harry J. Helwerda” Harry J. Helwerda, P.Eng., FEC Executive Vice-President Original Signed By: SIGNED “Greg D. Robinson” Greg D. Robinson, P.Eng. Vice-President, International Original Signed By: SIGNED “R. Keith MacLeod” R. Keith MacLeod, P.Eng. President GLJ Petroleum Consultants Ltd., Calgary, Alberta, Canada, March 1, 2011 Original Signed By: SIGNED “James H. Willmon” James H. Willmon, P.Eng. Vice-President Canadian Natural Resources Limited 59 Table of Contents SCHEDULE “B” FORM 51-101F3 REPORT OF MANAGEMENT AND DIRECTORS ON OIL AND GAS DISCLOSURE Report of Management and Directors on Reserves Data and Other Information Management of Canadian Natural Resources Limited (the “Corporation”) is responsible for the preparation and disclosure of information with respect to the Corporation’s oil and gas activities in accordance with securities regulatory requirements. This information includes reserves data, which are estimates of proved reserves and probable reserves and related future net revenue as at December 31, 2010, estimated using forecast prices and costs. Independent qualified reserves evaluators have evaluated and reviewed the Corporation’s reserves data. The report of the independent qualified reserves evaluators will be filed with securities regulatory authorities concurrently with this report. The Reserves Committee of the Board of Directors of the Corporation has: (a) reviewed the Corporation’s procedures for providing information to the independent qualified reserves evaluators; (b) met with each of the independent qualified reserves evaluators to determine whether any restrictions affected the ability of the independent qualified reserves evaluators to report without reservation; and (c) reviewed the reserves data with management and the independent qualified reserves evaluators. The Reserves Committee of the Board of Directors has reviewed the Corporation’s procedures for assembling and reporting other information associated with oil and gas activities and has reviewed that information with management. The Board of Directors has, on the recommendation of the Reserves Committee, approved: (a) the content and filing with securities regulatory authorities of Form 51-101F1 containing reserves data and other oil and gas information; (b) the filing of Form 51-101F2 which is the report of the independent qualified reserves evaluators on the reserves data; and (c) the content and filing of this report. 60 Canadian Natural Resources Limited Table of Contents Because the reserves data are based on judgments regarding future events, actual results will vary and the variations may be material. Original Signed By: SIGNED “STEVE W. LAUT” Steve W. Laut President Original Signed By: SIGNED “DOUGLAS A. PROLL” Douglas A. Proll Chief Financial Officer and Senior Vice President, Finance Original Signed By: SIGNED “DAVID A. TUER” David A. Tuer Independent Director and Chair of the Reserve Committee Original Signed By: SIGNED “JAMES S. PALMER” James S. Palmer Independent Director and Member of the Reserve Committee Dated this 1st day of March, 2011 Canadian Natural Resources Limited 61 Table of Contents SCHEDULE “C” CANADIAN NATURAL RESOURCES LIMITED (the “Corporation”) Charter of the Audit Committee of the Board of Directors I Audit Committee Purpose The Audit Committee is appointed by the Board of Directors (the “Board”) to assist the Board in fulfilling its responsibility for the stewardship of the Corporation in overseeing the business and affairs of the Corporation. Although the Audit Committee has the powers and responsibilities set forth in this Charter, the role of the Audit Committee is oversight. The Audit Committee’s primary duties and responsibilities are to: 1. ensure that the Corporation’s management implemented an effective system of internal controls over financial reporting; 2. monitor and oversee the integrity of the Corporation’s financial statements, financial reporting processes and systems of internal controls regarding financial, accounting and compliance with regulatory and statutory requirements as they relate to financial statements, taxation matters and disclosure of material facts; 3. select and recommend for appointment by the shareholders, the Corporation’s independent auditors, pre-approve all audit and non-audit services to be provided to the Corporation by the Corporation’s independent auditors consistent with all applicable laws, and establish the fees and other compensation to be paid to the independent auditors; 4. monitor the independence, qualifications and performance of the Corporation’s independent auditors and oversee the audit of the Corporation’s financial statements; 5. monitor the performance of the internal audit function; 6. establish procedures for the receipt, retention, response to and treatment of complaints, including confidential, anonymous submissions by the Corporation’s employees, regarding accounting, internal controls or auditing matters; and, 7. provide an avenue of communication among the independent auditors, management, the internal auditing function and the Board. II Audit Committee Composition, Procedures and Organization 1. The Audit Committee shall consist of at least three (3) directors as determined by the Board, each of whom shall be independent, non-executive directors, free from any relationship that would interfere with the exercise of his or her independent judgment. Audit Committee members shall meet the independence and experience requirements of the regulatory bodies to which the Corporation is subject to. All members of the Audit Committee shall have a basic understanding of finance and accounting and be able to read and understand fundamental financial statements at the time of their appointment to the Audit Committee. At least one member of the Audit Committee shall have accounting or related financial management expertise and qualify as a “financial expert” or similar designation in accordance with the requirements of the regulatory bodies to which the Corporation may be subject to. 2. The Board at its organizational meeting held in conjunction with each annual general meeting of the shareholders shall appoint the members of the Audit Committee for the ensuing year. The Board may at any time remove or replace any member of the Audit Committee and may fill any vacancy in the Audit Committee. 3. The Board shall appoint a member of the Audit Committee as chair of the Audit Committee. If an Audit Committee Chair is not designated by the Board, or is not present at a meeting of the Audit Committee, the members of the Audit Committee may designate a chair by majority vote of the Audit Committee membership. 4. The Secretary or the Assistant Secretary of the Corporation shall be secretary of the Audit Committee unless the Audit Committee appoints a secretary of the Audit Committee. 62 Canadian Natural Resources Limited Table of Contents 5. The quorum for meetings shall be one half (or where one half of the members of the Audit Committee is not a whole number, the whole number which is closest to and less than one half) of the members of the Audit Committee subject to a minimum of two members of the Audit Committee present in person or by telephone or other telecommunications device that permits all persons participating in the meeting to speak and to hear each other. 6. Meetings of the Audit Committee shall be conducted as follows: (a) the Audit Committee shall meet at least four (4) times annually at such times and at such locations as may be requested by the Chair of the Audit Committee; (b) the Audit Committee shall meet privately in executive sessions at each meeting with management, the manager of internal auditing, the independent auditors, and as a committee to discuss any matters that the Audit Committee or each of these groups believe should be discussed. 7. The independent auditors and internal auditors shall have a direct line of communication to the Audit Committee through its chair and may bypass management if deemed necessary. Any employee may bring before the Audit Committee directly and may bypass management if deemed necessary any matter involving questionable, illegal or improper financial practices or transactions. III Audit Committee Duties and Responsibilities 1. The overall duties and responsibilities of the Audit Committee shall be as follows: a. to assist the Board in the discharge of its responsibilities relating to the Corporation’s accounting principles, reporting practices and internal controls and its approval of the Corporation’s annual and quarterly consolidated financial statements; b. to establish and maintain a direct line of communication with the Corporation’s internal auditors and independent auditors and assess their performance; c. to ensure that the management of the Corporation has implementedand is maintaining an effective system of internal controls over financial reporting; d. to report regularly to the Board on the fulfillment of its duties and responsibilities; and, e. to review annually the Audit Committee Charter and recommend any changes to the Nominating and Corporate Governance Committee for approval by the Board. 2. The duties and responsibilities of the Audit Committee as they relate to the independent auditors shall be as follows: a. to select and recommend to the Board of Directors for appointment by the shareholders, the Corporation’s independent auditors, review the independence and monitor the performance of the independent auditors and approve any discharge of auditors when circumstances warrant; b. to approve the fees and other significant compensation to be paid to the independent auditors, scope and timing of the audit and other related services rendered by the independent auditors; c. to review and discuss with management and the independent auditors prior to the annual audit the independent auditor’s annual audit plan, including scope, staffing, locations and reliance upon management and internal audit department and oversee the audit of the Corporation’s financial statements; d. to pre-approve all proposed non-audit services to be provided by the independent auditors except those non-audit services prohibited by legislation; e. on an annual basis, obtain and review a report by the independent auditors describing (i) the independent auditor’s internal quality control procedures; (ii) any material issues raised by the most recent quality-control review, or peer review, of the firm, or by any inquiry or investigation by governmental or professional authorities within the preceding five years respecting one or more independent audits carried out by the firm; and, (iii) any steps taken to address any such issues arising from the review, inquiry or investigation, and , receive a written statement from the independent auditors outlining all significant relationships they have with the Corporation that could impair the auditor’s independence. The Corporation’s independent auditors may not be engaged to perform prohibited activities under the Sarbanes-Oxley Act of 2002 or the rules of the Public Company Accounting Oversight Board or other regulatory bodies, which the Corporation is governed by; Canadian Natural Resources Limited 63 Table of Contents f. to review and discuss with the independent auditors, upon completion of their audit and prior to the filing or releasing annual financial statements: (i) contents of their report, including : (a) all critical accounting policies and practices used; (b) all alternative treatments of financial information within GAAP that have been discussed with management, ramifications of the use of such treatments and the treatment preferred by the independent auditor; (c) other material written communications between the independent auditor and management; (ii) scope and quality of the audit work performed; (iii) adequacy of the Corporation’s financial and auditing personnel; (iv) cooperation received from the Corporation’s personnel during the audit; (v) internal resources used; (vi) significant transactions outside of the normal business of the Corporation; (vii) significant proposed adjustments and recommendations for improving internal accounting controls, accounting principles or management systems; (viii) the non-audit services provided by the independent auditors; and, (ix) consider the independent auditor’s judgments about the quality and appropriateness of the Corporation’s accounting principles and critical accounting estimates as applied in its financial reporting. g. to review and approve a report to shareholders as required, to be included in the Corporation’s Information Circular and Proxy Statement, disclosing any non-audit services approved by the Audit Committee. h. to review and approve the Corporation’s hiring policies regarding partners, employees and former partners and employees of the present and former independent auditor of the Corporation. 3. The duties and responsibilities of the Audit Committee as they relate to the internal auditors shall be as follows: a. to review the budget, internal audit function with respect to the organization structure, staffing, effectiveness and qualifications of the Corporation’s internal audit department; b. to review the internal audit plan; and c. to review significant internal audit findings and recommendations together with management’s response and follow-up thereto. 4. The duties and responsibilities of the Audit Committee as they relate to the internal control procedures of the Corporation shall be as follows: a. to review the appropriateness and effectiveness of the Corporation’s policies and business practices which impact on the financial integrity of the Corporation, including those relating to internal auditing, insurance, accounting, information services and systems and financial controls, management reporting (including financial reporting) and risk management; b. to review any unresolved issues between management and the independent auditors that could affect the financial reporting or internal controls of the Corporation; and c. to periodically review the extent to which recommendations made by the internal audit staff or by the independent auditors have been implemented. 64 Canadian Natural Resources Limited Table of Contents 5. Other duties and responsibilities of the Audit Committee shall be as follows: a. to review and discuss with management, the internal audit group and the independent auditors, the Corporation’s unaudited quarterly consolidated financial statements and related Management Discussion & Analysis including the impact of unusual items and changes in accounting principles and estimates, the earnings press releases before disclosure to the public and report to the Board with respect thereto; b. to review and discuss with management, the internal audit group and the independent auditors, the Corporation’s audited annual consolidated financial statements and related Management Discussion & Analysis including the impact of unusual items and changes in accounting principles and estimates, the earnings press releases before disclosure to the public and report to the Board with respect thereto; c. to ensure adequate procedures are in place for the review of the Corporation’s public disclosure of financial information extracted or derived from the Corporation’s financial statements, other than the quarterly and annual earnings press releases, and periodically assess the adequacy of those procedures; d. to review management’s report on the appropriateness of the policies and procedures used in the preparation of the Corporation’s consolidated financial statements and other required disclosure documents and consider recommendations for any material change to such policies; e. to review with management, the independent auditors and if necessary with legal counsel, any litigation, claim or other contingency, including tax assessments that could have a material affect upon the financial position or operating results of the Corporation and the manner in which such matters have been disclosed in the consolidated financial statements; f. to establish procedures for: (i) the receipt, retention and treatment of complaints received by the Corporation regarding accounting, internal accounting controls, or auditing matters; and (ii) the confidential, anonymous submission by employees of the Corporation of concerns regarding questionable accounting or auditing matters. g. to co-ordinate meetings with the Reserves Committee of the Corporation, the Corporation’s senior engineering management, independent evaluating engineers and auditors as required and consider such further inquiries as are necessary to approve the consolidated financial statements; h. to develop a calendar of activities to be undertaken by the Audit Committee for each ensuing year and to submit the calendar in the appropriate format to the Board following each annual general meeting of shareholders; i. to perform any other activities consistent with this Charter, the Corporation’s By-laws and governing law, as the Audit Committee or the Board deems necessary or appropriate; and, j. to maintain minutes of meetings and to report on a regular basisto the Board on significant results of the foregoing activities. The Audit Committee has the authority to conduct any investigation appropriate to fulfilling its responsibilities, and it has direct access to the independent auditors as well as officers and employees of the Corporation. The Audit Committee has the authority to retain, at the Corporation’s expense, special legal, accounting or other consultants or experts it deems necessary in the performance of its duties. The Corporation shall at all times make adequate provisions for the payment of all fees and other compensation approved by the Audit Committee, to the Corporation’s independent auditors in connection with the issuance of its audit report, or to any consultants or experts employed by the Audit Committ Canadian Natural Resources Limited 65 Table of Contents Management’s Report The accompanying consolidated financial statements and all other information contained elsewhere in this Annual Report are the responsibility of management. The consolidated financial statements have been prepared by management in accordance with the accounting policies described in the accompanying notes. Where necessary, management has made informed judgements and estimates in accounting for transactions that were not complete at the balance sheet date. In the opinion of management, the financial statements have been prepared in accordance with Canadian generally accepted accounting principles appropriate in the circumstances. The financial information presented elsewhere in the Annual Report has been reviewed to ensure consistency with that in the consolidated financial statements. Management maintains appropriate systems of internal control. Policies and procedures are designed to give reasonable assurance that transactions are appropriately authorized and recorded, assets are safeguarded from loss or unauthorized use and financial records are properly maintained to provide reliable information for preparation of financial statements. PricewaterhouseCoopers LLP, an independent firm of Chartered Accountants, has been engaged, as approved by a vote of the shareholders at the Company’s most recent Annual General Meeting, to audit and provide their independent audit opinions on the following: ● the Company’s consolidated financial statements as at and for the year ended December 31, 2010; and ● the effectiveness of the Company’s internal control over financial reporting as at December 31, 2010. Their report is presented with the consolidated financial statements. The Board of Directors (the “Board”) is responsible for ensuring that management fulfills its responsibilities for financial reporting and internal controls. The Board exercises this responsibility through the Audit Committee of the Board, which is comprised entirely of independent directors. The Audit Committee meets with management and the independent auditors to satisfy itself that management responsibilities are properly discharged and to review the consolidated financial statements before they are presented to the Board for approval. The consolidated financial statements have been approved by the Board on the recommendation of the Audit Committee. (signed) “Steve W. Laut” (signed) ”Douglas A. Proll” (signed) “Randall S. Davis” Steve W. Laut Douglas A. Proll, CA Randall S. Davis, CA President Chief Financial Officer & Senior Vice-President, Finance Vice-President, Finance & Accounting Calgary, Alberta, Canada March 1, 2011 Table of Contents Management’s Assessment of Internal Control Over Financial Reporting Management is responsible for establishing and maintaining adequate internal control over financial reporting for the Company as defined in Rules 13(a)–15(f) and 15d–15(f) under the United States Securities Exchange Act of 1934, as amended. Management, including the Company’s President and the Company’s Chief Financial Officer and Senior Vice-President, Finance, performed an assessment of the Company’s internal control over financial reporting based on the criteria established in Internal Control – Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (“COSO”). Based on the assessment, management has concluded that the Company’s internal control over financial reporting is effective as at December 31, 2010. Management recognizes that all internal control systems have inherent limitations. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. PricewaterhouseCoopers LLP, an independent firm of Chartered Accountants, has provided an opinion on the Company’s internal control over financial reporting as at December 31, 2010, as stated in their Auditor’s Report. (signed) “Steve W. Laut” (signed) ”Douglas A. Proll” Steve W. Laut Douglas A. Proll, CA President Chief Financial Officer & Senior Vice-President, Finance Calgary, Alberta, Canada March 1, 2011 Table of Contents Independent Auditor’s Report To theShareholders of Canadian Natural Resources Limited We have completed integrated audits of Canadian Natural Resources Limited’s 2010, 2009 and 2008 consolidated financial statements and of its internal control over financial reporting as at December 31, 2010. Our opinions, based on our audits, are presented below. Report on the consolidated financial statements We have audited the accompanying consolidated financial statements of Canadian Natural Resources Limited (the “Company”), which comprise the consolidated balance sheets as at December 31, 2010 and December 31, 2009, and the related consolidated statements of earnings, changes in shareholders’ equity, comprehensive income and cash flows for each of the three years in the period ended December 31, 2010 and the related notes. Management’s responsibility for the consolidated financial statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with Canadian generally accepted accounting principles and for such internal control as management determines is necessary to enable the preparation of consolidated financial statements that are free from material misstatement, whether due to fraud or error. Auditor’s responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform an audit to obtain reasonable assurance about whether the consolidated financial statements are free from material misstatement. Canadian generally accepted auditing standards require that we comply with ethical requirements. An audit involves performing procedures to obtain audit evidence, on a test basis, about the amounts and disclosures in the consolidated financial statements. The procedures selected depend on the auditor’s judgment, including the assessment of the risks of material misstatement of the consolidated financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the company’s preparation and fair presentation of the consolidated financial statements in order to design audit procedures that are appropriate in the circumstances. An audit also includes evaluating the appropriateness of accounting principles and policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. We believe that the audit evidence we have obtained in our audits is sufficient and appropriate to provide a basis for our audit opinion on the consolidated financial statements. “PricewaterhouseCoopers” refers to PricewaterhouseCoopers LLP, an Ontario limited liability partnership, or, as the context requires, the PricewaterhouseCoopers global network or other member firms of the network, each of which is a separate legal entity. Table of Contents Opinion In our opinion, the consolidated financial statements present fairly, in all material respects, the financial position of Canadian Natural Resources Limited as at December 31, 2010 and December 31, 2009 and the results of its operations and cash flows for each of the three years in the period ended December 31, 2010 in accordance with Canadian generally accepted accounting principles. Report on internal control over financial reporting We have also audited Canadian Natural Resources Limited’s internal control over financial reporting as at December 31, 2010, based on criteria established in Internal Control - Integrated Framework, issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO). Management’s responsibility for internal control over financial reporting Management is responsible for maintaining effective internal control over financial reporting and for its assessment of the effectiveness of internal control over financial reporting included in the accompanying Management’s Report. Auditor’s responsibility Our responsibility is to express an opinion on the Company’s internal control over financial reporting based on our audit. We conducted our audit of internal control over financial reporting in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether effective internal control over financial reporting was maintained in all material respects. An audit of internal control over financial reporting includes obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, testing and evaluating the design and operating effectiveness of internal control, based on the assessed risk, and performing such other procedures as we consider necessary in the circumstances. We believe that our audit provides a reasonable basis for our audit opinion on the Company’s internal control over financial reporting. Definition of internal control over financial reporting A company’s internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with Canadian generally accepted accounting principles. A company’s internal control over financial reporting includes those policies and procedures that (i)pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (ii)provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with Canadian generally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and (iii)provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the company’s assets that could have a material effect on the financial statements. Table of Contents Inherent limitations Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions or that the degree of compliance with the policies or procedures may deteriorate. Opinion In our opinion, Canadian Natural Resources Limited maintained, in all material respects, effective internal control over financial reporting as at December 31, 2010based on criteria established in Internal Control - Integrated Framework, issued by COSO. (signed) “PricewaterhouseCoopers LLP” Chartered Accountants Calgary, Alberta Canada March 1, 2011 Table of Contents Consolidated Balance Sheets As at December 31 (millions of Canadian dollars) ASSETS Current assets Cash and cash equivalents $ 22 $ 13 Accounts receivable Inventory, prepaids and other Future income tax (note 7) 59 Property, plant and equipment (note 4) Other long-term assets (note 3) 25 18 $ $ LIABILITIES Current liabilities Accounts payable $ $ Accrued liabilities Current portion of other long-term liabilities (note 6) Long-term debt (note 5) Other long-term liabilities (note 6) Future income tax (note 7) SHAREHOLDERS’ EQUITY Share capital (note 8) Retained earnings Accumulated other comprehensive loss (note 9) $ $ Commitments and contingencies (note 13) Approved by the Board of Directors: Catherine M. Best N. Murray Edwards Chair of the Audit Committee and Director Vice-Chairman of the Board of Directors and Director 1 Table of Contents Consolidated Statements of Earnings For the years ended December 31 (millions of Canadian dollars, except per common share amounts) Revenue $ $ $ Less: royalties Revenue, net of royalties Expenses Production Transportation and blending Depletion, depreciation and amortization Asset retirement obligation accretion (note 6) 90 71 Administration Stock-based compensation expense (recovery) (note 6) Interest, net Risk management activities (note 12) Foreign exchange (gain) loss Earnings before taxes Taxes other than income tax (note 7) Current income tax expense (note 7) Future income tax expense(recovery) (note 7) Net earnings $ $ $ Net earnings per common share (note 11) Basic and diluted $ $ $ 2 Table of Contents Consolidated Statements of Shareholders’ Equity For the years ended December 31 (millions of Canadian dollars) Share capital (note 8) Balance – beginning of year $ $ $ Issued upon exercise of stock options 24 18 Previously recognized liability on stock options exercised for common shares 42 76 Purchase of common shares under Normal Course Issuer Bid – – Balance – end of year Retained earnings Balance – beginning of year Net earnings Purchase of common shares under Normal Course Issuer Bid – – Dividends on common shares (note 8) Balance – end of year Accumulated other comprehensive (loss) income (note 9) Balance – beginning of year 72 Other comprehensive (loss) income, net of taxes Balance – end of year Shareholders’ equity $ $ $ Consolidated Statements of Comprehensive Income For the years ended December 31 (millions of Canadian dollars) Net earnings $ $ $ Net change in derivative financial instruments designated as cash flow hedges Unrealized (loss) income during the year, net of taxes of $11 million (2009 – $5 million, 2008 – $1 million) 30 Reclassification to net earnings, net of taxes of $1 million (2009 – $1 million, 2008 – $6 million) 18 Foreign currency translation adjustment Translation of net investment Other comprehensive (loss) income, net of taxes Comprehensive income $ $ $ 3 Table of Contents Consolidated Statements of Cash Flows For the years ended December 31 (millions of Canadian dollars) Operating activities Net earnings $ $ $ Non-cash items Depletion, depreciation and amortization Asset retirement obligation accretion 90 71 Stock-based compensation expense (recovery) Unrealized risk management (gain) loss Unrealized foreign exchange (gain) loss Deferred petroleum revenue tax expense (recovery) 28 15 Future income tax expense (recovery) Other 5 25 Abandonment expenditures Net change in non-cash working capital (note 14) Financing activities Repayment of bank credit facilities, net Repayment of medium-term notes – – Repayment of senior unsecured notes – Issue of US dollar debt securities – – Issue of common shares on exercise of stock options 24 18 Purchase of common shares under Normal Course Issuer Bid – – Dividends on common shares Net change in non-cash working capital (note 14) 46 Investing activities Expenditures on property, plant and equipment Proceeds on sale of property, plant and equipment 8 36 20 Net expenditures on property, plant and equipment Net change in non-cash working capital (note 14) Increase (decrease) in cash and cash equivalents 9 6 Cash and cash equivalents – beginning of year 13 27 21 Cash and cash equivalents – end of year $ 22 $ 13 $ 27 Supplemental disclosure of cash flow information (note 14) 4 Table of Contents Notes to the Consolidated Financial Statements (tabular amounts in millions of Canadian dollars, unless otherwise stated) 1. ACCOUNTING POLICIES Canadian Natural Resources Limited (the “Company”) is a senior independent crude oil and natural gas exploration, development and production company head-quartered in Calgary, Alberta, Canada. The Company’s Exploration and Production operations are focused in North America, largely in Western Canada; the United Kingdom (“UK”) portion of the North Sea; and Côte d’Ivoire and Gabon in Offshore West Africa. The Horizon Oil Sands Mining and Upgrading segment (“Horizon”) produces synthetic crude oil through bitumen mining and upgrading operations. Also within Western Canada, the Company maintains certain midstream activities that include pipeline operations and an electricity co-generation system. The consolidated financial statements of the Company have been prepared in accordance with accounting principles generally accepted in Canada (“Canadian GAAP”). A summary of differences between accounting principles in Canada and those generally accepted in the United States (“US GAAP”) is contained in note 17. Significant accounting policies are summarized as follows: (A) PRINCIPLES OF CONSOLIDATION The consolidated financial statements include the accounts of the Company and all of its subsidiary companies and partnerships. A significant portion of the Company’s activities are conducted jointly with others and the consolidated financial statements reflect only the Company’s proportionate interest in such activities. (B) MEASUREMENT UNCERTAINTY Management has made estimates and assumptions regarding certain assets, liabilities, revenues and expenses in the preparation of the consolidated financial statements. Such estimates primarily relate to unsettled transactions and events as of the date of the consolidated financial statements. Accordingly, actual results may differ from estimated amounts. Purchase price allocations, depletion, depreciation and amortization, and amounts used in impairment calculations are based on estimates of crude oil and natural gas reserves. The estimation of reserves involves the exercise of judgement. Forecasts are based on engineering data, estimated future prices, expected future rates of production and the timing of future capital expenditures, all of which are subject to many uncertainties and interpretations. The Company expects that, over time, its reserve estimates will be revised upward or downward based on updated information such as the results of future drilling, testing and production levels, and may be affected by changes in commodity prices. As a result, the impact of differences between actual and estimated crude oil and natural gas reserves amounts on the consolidated financial statements of future periods may be material. The calculation of asset retirement obligations includes estimates of the future costs to settle the asset retirement obligation, the timing of the cash flows to settle the obligation, and future inflation rates. The impact of differences between actual and estimated costs, timing and inflation on the consolidated financial statements of future periods may be material. The calculation of income taxes requires judgement in applying tax laws and regulations, estimating the timing of temporary difference reversals, and estimating the realizability of future tax assets. These estimates impact current and future income tax assets and liabilities, and current and future income tax expense (recovery). The measurement of petroleum revenue tax expense in the United Kingdom and the related provision in the consolidated financial statements are subject to uncertainty associated with future recoverability of crude oil and natural gas reserves, commodity prices and the timing of future events, which may result in material changes to deferred amounts. The estimation of fair value for derivative financial instruments requires the use of assumptions. In determining these assumptions, the Company has relied primarily on external, readily observable market inputs including quoted commodity prices and volatility, interest rate yield curves, and foreign exchange rates. The resulting fair value estimates may not necessarily be indicative of the amounts that could be realized or settled in a current market transaction and these differences may be material. 5 Table of Contents (C) CASH AND CASH EQUIVALENTS Cash comprises cash on hand and demand deposits. Other investments (term deposits and certificates of deposit) with an original term to maturity at purchase of three months or less are reported as cash equivalents on the balance sheet. (D) INVENTORIES Inventories are carried at the lower of cost and net realizable value. Cost consists of purchase costs, direct production costs, direct overhead and depletion, depreciation and amortization and is determined on a first-in, first-out basis. Inventories are primarily comprised of crude oil production held for sale. (E) PROPERTY, PLANT AND EQUIPMENT Exploration and Production The Company follows the full cost method of accounting for its Exploration and Production properties and equipment as prescribed by Accounting Guideline 16 (“AcG 16”) issued by the Canadian Institute of Chartered Accountants (“CICA”). Accordingly, all costs relating to the exploration for and development of crude oil and natural gas reserves are capitalized and accumulated in country-by-country cost centres. Directly attributable administrative overhead incurred during the development of certain large capital projects is capitalized until the projects are available for their intended use. Proceeds on disposal of properties are ordinarily deducted from such costs without recognition of a gain or loss except where such dispositions result in a change in the depletion rate of the specific cost centre of 20% or more. Oil Sands Mining and Upgrading Horizon is comprised of both mining and upgrading operations and accordingly, capitalized costs are accounted for separately from the Company’s Canadian Exploration and Production costs. Capitalized mining activity costs include property acquisition, construction and development costs. Construction and development costs are capitalized separately to each Phase of Horizon. The construction and development of a particular Phase of Horizon is considered complete once the Phase is available for its intended use. Costs related to major maintenance turnaround activities are capitalized as incurred and amortized on a straight-line basis over the period to the next scheduled major maintenance turnaround. During 2009, Horizon Phase 1 assets were completed and available for their intended use. Accordingly, capitalization of all associated Phase 1 development costs, including capitalized interest and stock-based compensation, and all directly attributable Phase 1 administrative costs ceased and depletion, depreciation and amortization of these assets commenced. Midstream and Other The Company capitalizes all costs that expand the capacity or extend the useful life of the assets. (F) OVERBURDEN REMOVAL COSTS Overburden removal costs incurred during development of the Horizon mine are capitalized to property, plant and equipment. Overburden removal costs incurred during production of the Horizon mine are included in the cost of inventory, unless the overburden removal activity has resulted in a betterment of the mineral property, in which case the costs are capitalized to property, plant and equipment. Capitalized overburden removal costs are amortized over the life of the mining reserves that directly benefit from the overburden removal activity. (G) CAPITALIZED INTEREST The Company capitalizes construction period interest based on major qualifying costs incurred and the Company’s cost of borrowing. Interest capitalization on a particular project ceases once this project is available for its intended use. (H) LEASES Leases that transfer substantially all of the benefits and risks of ownership to the Company are accounted for as capital leases and are recorded as property, plant and equipment with an offsetting liability. All other leases are accounted for as operating leases whereby lease costs are expensed as incurred. Contractual arrangements that meet the definition of a lease are accounted for as capital leases or operating leases as appropriate. 6 Table of Contents (I) DEPLETION, DEPRECIATION, AMORTIZATION AND IMPAIRMENT Exploration and Production Substantially all costs related to each country-by-country cost centre are depleted on the unit-of-production method based on the estimated proved reserves of that country. Volumes of net production and net reserves before royalties are converted to equivalent units on the basis of estimated relative energy content. In determining its depletion base, the Company includes estimated future costs to be incurred in developing proved reserves and excludes the cost of unproved properties and major development projects. Costs for major development projects, as identified by management, are not subject to depletion until the projects are available for their intended use. Unproved properties and major development projects are assessed periodically to determine whether impairment has occurred. When proved reserves are assigned or the value of an unproved property or major development project is considered to be impaired, the cost of the property or the amount of the impairment is added to costs subject to depletion. Processing and production facilities are depreciated on a straight-line basis over their estimated lives. The Company reviews the carrying amount of its Exploration and Production properties (“the properties”) relative to their recoverable amount (“the ceiling test”) for each cost centre at each annual balance sheet date, or more frequently if circumstances or events indicate impairment may have occurred. The recoverable amount is calculated as the undiscounted cash flow from the properties using proved reserves and expected future prices and costs. If the carrying amount of the properties exceeds their recoverable amount, an impairment loss is recognized in depletion and depreciation expense equal to the amount by which the carrying amount of the properties exceeds their fair value. Fair value is calculated as the cash flow from those properties using proved plus probable reserves and expected future prices and costs, discounted at a risk-free interest rate. Oil Sands Mining and Upgrading Mine-related costs and costs of the upgrader and related infrastructure located on the Horizon site are amortized on the unit-of-production method based on the estimated proved reserves of Horizon or productive capacity, respectively. Moveable mine-related equipment is depreciated on a straight-line basis over its estimated useful life. The Company reviews the carrying amount of Horizon relative to its recoverable amount if circumstances or events indicate impairment may have occurred. The recoverable amount is calculated as the undiscounted cash flow from Horizon assets using proved plus probable reserves and expected future prices and costs. If the carrying amount exceeds the recoverable amount, an impairment loss is recognized in depletion equal to the amount by which the carrying amount of the assets exceeds fair value. Fair value is calculated as the discounted cash flow from Horizon using proved plus probable reserves and expected future prices and costs. Midstream and Other Midstream assets are depreciated on a straight-line basis over their estimated lives. The Company reviews the recoverability of the carrying amount of the midstream assets when events or circumstances indicate that the carrying amount might not be recoverable. If the carrying amount of the midstream assets exceeds their recoverable amount, an impairment loss equal to the amount by which the carrying amount of the midstream assets exceeds their fair value is recognized in depreciation. Other capital assets are amortized on a declining balance basis. (J) ASSET RETIREMENT OBLIGATIONS The Company provides for future asset retirement obligations on its resource properties, facilities, production platforms, gathering systems, and oil sands mining operations and tailings ponds based on current legislation and industry operating practices. The fair values of asset retirement obligations related to property, plant and equipment are recognized as a liability in the period in which they are incurred. Retirement costs equal to the fair value of the asset retirement obligations are capitalized as part of the cost of the associated property, plant and equipment and are amortized to expense through depletion and depreciation over the lives of the respective assets. The fair value of an asset retirement obligation is estimated by discounting the expected future cash flows to settle the asset retirement obligation at the Company’s average credit-adjusted risk-free interest rate. In subsequent periods, the asset retirement obligation is adjusted for the passage of time and for changes in the amount or timing of the underlying future cash flows. Actual expenditures are charged against the accumulated asset retirement obligation as incurred. 7 Table of Contents (K) FOREIGN CURRENCY TRANSLATION Foreign operations that are self-sustaining are translated using the current rate method. Under this method, assets and liabilities are translated to Canadian dollars from their functional currency using the exchange rate in effect at the consolidated balance sheet date. Revenues and expenses are translated to Canadian dollars at the monthly average exchange rates. Gains or losses on translation are included in accumulated other comprehensive income (loss) in shareholders’ equity in the consolidated balance sheets. Foreign operations that are integrated are translated using the temporal method. For foreign currency balances and integrated subsidiaries, monetary assets and liabilities are translated to Canadian dollars at the exchange rate in effect at the consolidated balance sheet date. Non-monetary assets and liabilities are translated at the exchange rate in effect when the assets were acquired or obligations incurred. Revenues and expenses are translated to Canadian dollars at the monthly average exchange rates. Provisions for depletion, depreciation and amortization are translated at the same rate as the related assets. Gains or losses on translation of integrated foreign operations and foreign currency balances are included in the consolidated statements of earnings. (L) REVENUE RECOGNITION AND COSTS OF GOODS SOLD Revenue from the production of crude oil and natural gas is recognized when title passes to the customer, delivery has taken place and collection is reasonably assured. The Company assesses customer creditworthiness, both before entering into contracts and throughout the revenue recognition process. Revenue as reported represents the Company’s share and is presented before royalty payments to governments and other mineral interest owners. Revenue, net of royalties represents the Company’s share after royalty payments to governments and other mineral interest owners. Related costs of goods sold are comprised of production, transportation and blending, and depletion, depreciation and amortization expenses. These amounts have been separately presented in the consolidated statements of earnings. (M) PRODUCTION SHARING CONTRACTS Production generated from Offshore West Africa is currently shared under the terms of various Production Sharing Contracts (“PSCs”). Revenues are divided into cost recovery oil and profit oil. Cost recovery oil allows the Company to recover its capital and production costs and the costs carried by the Company on behalf of the respective Government State Oil Companies (the “Governments”). Profit oil is allocated to the joint venture partners in accordance with their respective equity interests, after a portion has been allocated to the Governments. The Governments’ share of profit oil attributable to the Company’s equity interest is allocated to royalty expense and current income tax expense in accordance with the terms of the PSCs. (N) PETROLEUM REVENUE TAX The Company accounts for the UK petroleum revenue tax (“PRT”) over the life of the field. The total future liability or recovery of PRT is estimated using proved plus probable reserves and anticipated future sales prices and costs. The estimated future PRT is then apportioned to accounting periods on the basis of total estimated future operating income. Changes in the estimated total future PRT are accounted for prospectively. (O) INCOME TAX The Company follows the liability method of accounting for income taxes. Under this method, future income tax assets and liabilities are recognized based on the estimated tax effects of temporary differences in the carrying value of assets and liabilities in the consolidated financial statements and their respective tax bases, using income tax rates substantively enacted or enacted as of the consolidated balance sheet date. The effect of a change in income tax rates on the future income tax assets and liabilities is recognized in net earnings in the period of the change. Taxable income arising from the Exploration and Production business in Canada is primarily generated through partnerships, with the related income taxes payable in subsequent periods. Accordingly, North America current and future income taxes have been provided on the basis of this corporate structure. 8 Table of Contents (P) STOCK-BASED COMPENSATION PLANS The Company accounts for stock-based compensation using the intrinsic value method as the Company’s Stock Option Plan (the “Option Plan”) provides current employees with the right to elect to receive common shares or a direct cash payment in exchange for options surrendered. A liability for potential cash settlements under the Option Plan is accrued over the vesting period of the stock options based on the difference between the exercise price of the stock options and the market price of the Company’s common shares, after consideration of an estimated forfeiture rate. This liability is revalued at each reporting date to reflect changes in the market price of the Company’s common shares and actual forfeitures, with the net change recognized in net earnings, or capitalized during the construction period in the case of Horizon. When stock options are surrendered for cash, the cash settlement paid reduces the outstanding liability. When stock options are exercised for common shares under the Option Plan, consideration paid by employees and any previously recognized liability associated with the stock options are recorded as share capital. The Company has an employee stock savings plan and a stock bonus plan. Contributions to the employee stock savings plan are recorded as compensation expense at the time of the contribution. Contributions to the stock bonus plan are recognized as compensation expense over the related vesting period. (Q) FINANCIAL INSTRUMENTS The Company classifies its financial instruments into one of the following categories: held-for-trading financial assets and financial liabilities; held-to-maturity investments; loans and receivables; available-for-sale financial assets; and other financial liabilities. All financial instruments are required to be measured at fair value on initial recognition. Measurement in subsequent periods is dependent on the classification of the respective financial instrument. Held-for-trading financial instruments are subsequently measured at fair value with changes in fair value recognized in net earnings. Available-for-sale financial assets are subsequently measured at fair value with changes in fair value recognized in other comprehensive income, net of tax. All other categories of financial instruments are measured at amortized cost using the effective interest method. Cash and cash equivalents are classified as held-for-trading and are measured at fair value. Accounts receivable are classified as loans and receivables. Accounts payable, accrued liabilities, certain other long-term liabilities, and long-term debt are classified as other financial liabilities. Although the Company does not intend to trade its derivative financial instruments, risk management assets and liabilities are classified as held-for-trading for accounting purposes. Financial assets and liabilities are categorized using a three-level hierarchy that reflects the significance of the inputs used in making fair value measurements for these assets and liabilities. The fair values of financial assets and liabilities included in Level 1 are determined by reference to quoted prices in active markets for identical assets and liabilities. Fair values of financial assets and liabilities in Level 2 are based on inputs other than Level 1 quoted prices that are observable for the asset or liability either directly (as prices) or indirectly (derived from prices). The fair values of Level 3 financial assets and liabilities are not based on observable market data. The disclosure of the fair value hierarchy excludes financial assets and liabilities where book value approximates fair value due to the liquid nature of the asset or liability. Transaction costs that are directly attributable to the acquisition or issue of a financial asset or liability and original issue discounts on long-term debt have been included in the carrying value of the related financial asset or liability and are amortized to consolidated net earnings over the life of the financial instrument using the effective interest method. (R) RISK MANAGEMENT ACTIVITIES The Company uses derivative financial instruments to manage its commodity price, foreign currency and interest rate exposures. These financial instruments are entered into solely for hedging purposes and are not used for speculative purposes. All derivative financial instruments are recognized on the consolidated balance sheet at estimated fair value at each balance sheet date. The estimated fair value of derivative financial instruments is determined based on appropriate internal valuation methodologies and/or third party indications. Fair values determined using valuation models require the use of assumptions concerning the amount and timing of future cash flows and discount rates. The Company documents all derivative financial instruments that are formally designated as hedging transactions at the inception of the hedging relationship, in accordance with the Company’s risk management policies. The effectiveness of the hedging relationship is evaluated, both at inception of the hedge and on an ongoing basis. 9 Table of Contents The Company periodically enters into commodity price contracts to manage anticipated sales of crude oil and natural gas production and purchases of natural gas in order to protect cash flow for capital expenditure programs. The effective portion of changes in the fair value of derivative commodity price contracts formally designated as cash flow hedges is initially recognized in other comprehensive income and is reclassified to risk management activities in consolidated net earnings in the same period or periods in which the commodity is sold. The ineffective portion of changes in the fair value of these designated contracts is immediately recognized in risk management activities in consolidated net earnings. All changes in the fair value of non-designated crude oil and natural gas commodity price contracts are recognized in risk management activities in consolidated net earnings. The Company enters into interest rate swap contracts to manage its fixed to floating interest rate mix on certain of its long-term debt. The interest rate swap contracts require the periodic exchange of payments without the exchange of the notional principal amounts on which the payments are based. Changes in the fair value of interest rate swap contracts designated as fair value hedges and corresponding changes in the fair value of the hedged long-term debt are included in interest expense in consolidated net earnings. Changes in the fair value of non-designated interest rate swap contracts are included in risk management activities in consolidated net earnings. Cross currency swap contracts are periodically used to manage currency exposure on US dollar denominated long-term debt. The cross currency swap contracts require the periodic exchange of payments with the exchange at maturity of notional principal amounts on which the payments are based. Changes in the fair value of the foreign exchange component of cross currency swap contracts designated as cash flow hedges are included in foreign exchange in consolidated net earnings. The effective portion of changes in the fair value of the interest rate component of cross currency swap contracts designated as cash flow hedges is initially included in other comprehensive income and is reclassified to interest expense when realized, with the ineffective portion recognized in risk management activities in consolidated net earnings. Changes in the fair value of non-designated cross currency swap contracts are included in risk management activities in consolidated net earnings. Realized gains or losses on the termination of financial instruments that have been designated as cash flow hedges are deferred under accumulated other comprehensive income on the consolidated balance sheets and amortized into consolidated net earnings in the period in which the underlying hedged item is recognized. In the event a designated hedged item is sold, extinguished or matures prior to the termination of the related derivative instrument, any unrealized derivative gain or loss is recognized immediately in consolidated net earnings. Realized gains or losses on the termination of financial instruments that have not been designated as hedges are recognized in consolidated net earnings immediately. Upon termination of an interest rate swap designated as a fair value hedge, the interest rate swap is de-recognized on the balance sheet and the related long-term debt hedged is no longer revalued for changes in fair value. The fair value adjustment on the long-term debt at the date of termination of the interest rate swap is amortized to interest expense over the remaining term of the debt. Foreign currency forward contracts are periodically used to manage foreign currency cash management requirements.The foreign currency forward contracts involve the purchase or sale of an agreed upon amount of US dollars at a specified future date at forward exchange rates. Changes in the fair value of foreign currency forward contracts designated as cash flow hedges are initially recorded in other comprehensive income and are reclassified to foreign exchange loss (gain) when realized. Changes in the fair value of foreign currency forward contracts not designated as hedges are included in risk management activities in consolidated net earnings. Embedded derivatives are derivatives that are included in a non-derivative host contract. Embedded derivatives are recorded at fair value separately from the host contract when their economic characteristics and risks are not clearly and closely related to the host contract. (S) COMPREHENSIVE INCOME Comprehensive income is comprised of the Company’s net earnings and other comprehensive income. Other comprehensive income includes the effective portion of changes in the fair value of derivative financial instruments designated as cash flow hedges and foreign currency translation gains and losses on the net investment in self-sustaining foreign operations. Other comprehensive income is shown net of related income taxes. 10 Table of Contents (T) PER COMMON SHARE AMOUNTS The Company uses the treasury stock method to determine the dilutive effect of stock options and other dilutive instruments. This method assumes that proceeds received from the exercise of in-the-money stock options not accounted for as a liability are used to purchase common shares at the average market price during the year. The Company’s Option Plan described in note 8 results in a liability and expense for all outstanding stock options. As such, the potential common shares associated with the stock options are not included in the calculation of diluted earnings per share. The dilutive effect of other convertible securities is calculated by applying the “if-converted” method, which assumes that the securities are converted at the beginning of the period and that income items are adjusted to net earnings. (U) COMPARATIVE FIGURES Certain prior year figures have been reclassified to conform to the presentation adopted in 2010. Common share, per common share, and stock option data has been restated to reflect the two-for-one share split in May 2010. 2. INTERNATIONAL FINANCIAL REPORTING STANDARDS In February 2008, the Canadian Institute of Chartered Accountants’ Accounting Standards Board confirmed that Canadian publicly accountable entities will be required to adopt International Financial Reporting Standards (“IFRS”) as promulgated by the International Accounting Standards Board in place of Canadian GAAP effective January 1, 2011. 3. OTHER LONG-TERM ASSETS Other $ 25 $ 18 4. PROPERTY, PLANT AND EQUIPMENT Cost Accumulated depletion and depreciation Net Cost Accumulated depletion and depreciation Net Exploration and Production North America $ North Sea Offshore West Africa Other 45 14 31 42 14 28 Oil Sands Mining and Upgrading Midstream 89 81 Head office 61 60 $ During the year ended December 31, 2010, the Company capitalized directly attributable administrative costs of $43 million (2009 – $41 million, 2008 – $55 million) in the North Sea and Offshore West Africa, related to exploration and development and $33 million (2009 – $79 million, 2008 – $404 million) in North America, related to Oil Sands Mining and Upgrading. During the year ended December 31, 2010, the Company capitalized $28 million (2009 – $106 million, 2008 – $481 million) in construction period interest costs related to Oil Sands Mining and Upgrading. 11 Table of Contents Included in property, plant and equipment are unproved land and major development projects that are not currently subject to depletion or depreciation: Exploration and Production North America $ $ North Sea – 4 Offshore West Africa – Other 31 28 Oil Sands Mining and Upgrading $ $ The Company has used the following estimated benchmark future prices (“escalated pricing”) in its full cost ceiling tests for Exploration and Production properties prepared in accordance with Canadian GAAP, as at December 31, 2010: Average annual increase thereafter Crude oil and NGLs North America WTI at Cushing (US$/bbl) $ 1.5% Western Canada Select (C$/bbl) $ 1.5% Edmonton Par (C$/bbl) $ 1.5% Edmonton C5+ (C$/bbl) $ 1.5% North Sea and Offshore West Africa North Sea Brent (US$/bbl) $ 1.5% Natural gas North America Henry Hub Louisiana (US$/MMBtu) $ 1.5% AECO (C$/MMBtu) $ 1.5% BC Westcoast Station 2 (C$/MMBtu) $ 1.5% At December 31, 2010, Offshore West Africa property, plant and equipment was reduced by a pre-tax ceiling test impairment charge of $726 million (2009 – $115 million). The impairment charge was included in depletion, depreciation and amortization expense. 12 Table of Contents 5. LONG-TERM DEBT Canadian dollar denominated debt Bank credit facilities Bankers’ acceptances $ $ Medium-term notes 5.50% unsecured debentures due December 17, 2010 – 4.50% unsecured debentures due January 23, 2013 4.95% unsecured debentures due June 1, 2015 US dollar denominated debt US dollar debt securities 6.70% due July 15, 2011 (US$400 million) 5.45% due October 1, 2012 (US$350 million) 5.15% due February 1, 2013 (US$400 million) 4.90% due December 1, 2014 (US$350 million) 6.00% due August 15, 2016 (US$250 million) 5.70% due May 15, 2017 (US$1,100 million) 5.90% due February 1, 2018 (US$400 million) 7.20% due January 15, 2032 (US$400 million) 6.45% due June 30, 2033 (US$350 million) 5.85% due February 1, 2035 (US$350 million) 6.50% due February 15, 2037 (US$450 million) 6.25% due March 15, 2038 (US$1,100 million) 6.75% due February 1, 2039 (US$400 million) Less – original issue discount (1) Fair value impact of interest rate swaps on US dollar debt securities (2) 61 38 Long-term debt before transaction costs Less: transaction costs (1) (3) $ $ The Company has included unamortized original issue discounts and directly attributable transaction costs in the carrying value of the outstanding debt. The carrying values of US$350 million of 5.45% notes due October 2012 and US$350 million of 4.90% notes due December 2014 have been adjusted by $61 million (2009 – $38 million) to reflect the fair value impact of hedge accounting. Transaction costs primarily represent underwriting commissions charged as a percentage of the related debt offerings, as well as legal, rating agency and other professional fees. Bank Credit Facilities As at December 31, 2010, the Company had in place unsecured bank credit facilities of $3,953 million, comprised of: ● a $200 million demand credit facility; ● a revolving syndicated credit facility of $2,230 million maturing June 2012; ● a revolving syndicated credit facility of $1,500 million maturing June 2012; and ● a £15 million demand credit facility related to the Company’s North Sea operations. The revolving syndicated credit facilities are extendible annually for one year periods at the mutual agreement of the Company and the lenders. If the facilities are not extended, the full amount of the outstanding principal would be repayable on the maturity date. Borrowings under these facilities can be made by way of Canadian dollar and US dollar bankers’ acceptances, and LIBOR, US base rate and Canadian prime loans. Table of Contents During 2009, the Company repaid the remaining $2,350 million outstanding on the non-revolving syndicated credit facility related to the acquisition of Anadarko Canada Corporation and cancelled the facility. During 2009, the Company renegotiated its demand credit facility, increasing it to $200 million. The Company’s weighted average interest rate on bank credit facilities outstanding as at December 31, 2010, was 1.5% (2009 – 0.8%). In addition to the outstanding debt, letters of credit and financial guarantees aggregating $283 million, including $205 million related to Horizon, were outstanding at December 31, 2010. Subsequent to December 31, 2010 the financial guarantee related to Horizon was reduced to $190 million. Medium-Term Notes During 2010, the Company repaid $400 million of medium-term notes bearing interest at 5.50%. During 2009, the Company filed a base shelf prospectus that allows for the issue of up to $3,000 million of medium-term notes in Canada until November 2011. If issued, these securities will bear interest as determined at the date of issuance. US Dollar Debt Securities During 2010, the Company unwound the interest rate swaps previously designated as a fair value hedge of US$350 million of 4.90% unsecured notes due December 2014. Accordingly, the Company ceased revaluing the related debt for subsequent changes in fair value from the date of unwind. The fair value adjustment of $55 million at the date of unwind is being amortized to interest expense over the remaining term of the debt. During 2009, the Company filed a base shelf prospectus that allows for the issue of up to US$3,000 million of debt securities in the United States until November 2011. If issued, these securities will bear interest as determined at the date of issuance. Required Debt Repayments Required debt repayments are as follows: Year Repayment $ Thereafter $ No debt repayments are reflected in the above table for $1,436 million of revolving bank credit facilities due to the extendable nature of the facilities. Should the bank credit facilities not be extended by mutual agreement of the Company and the lenders, the amounts outstanding under these facilities would be due in 2012. 14 Table of Contents 6. OTHER LONG-TERM LIABILITIES Asset retirement obligations $ $ Stock-based compensation Risk management (note 12) Other Less: current portion $ $ Asset Retirement Obligations At December 31, 2010, the Company’s total estimated undiscounted costs to settle its asset retirement obligations were approximately $7,232 million (2009 – $6,606 million; 2008 – $4,474 million). Payments to settle these asset retirement obligations will occur on an ongoing basis over a period of approximately 60 years and have been discounted using a weighted average credit-adjusted risk-free interest rate of 6.6% (2009 – 6.9%; 2008 – 6.7%). A reconciliation of the discounted asset retirement obligations is as follows: Balance – beginning of year $ $ $ Liabilities incurred (1) 12 18 Liabilities acquired 22 – 3 Liabilities settled Asset retirement obligation accretion 90 71 Revision of estimates Foreign exchange 92 Balance – end of year $ $ $ During 2009, the Company recognized additional asset retirement obligations related to Oil Sands Mining and Upgrading and Gabon, Offshore West Africa. Stock-Based Compensation The Company recognizes a liability for potential cash settlements under its Option Plan. The current portion represents the maximum amount of the liability payable within the next 12–month period if all vested options are surrendered for cash settlement. Balance – beginning of year $ $ $ Stock-based compensation expense (recovery) Cash payment for options surrendered Transferred to common shares Capitalized (recovery) to Oil Sands Mining and Upgrading 24 2 Balance – end of year Less: current portion $ 44 $ 27 $ 12 15 Table of Contents 7. TAXES Taxes Other Than Income Tax Current PRT expense $ 69 $ 70 $ Deferred PRT expense (recovery) 28 15 Provincial capital taxes and surcharges 22 21 35 $ $ $ Income Tax The provision for income tax is as follows: Current income tax – North America $ $ 28 $ 33 Current income tax – North Sea Current income tax – Offshore West Africa 63 82 Current income tax expense Future income tax expense (recovery) Income tax expense $ $ $ The provision for income tax is different from the amount computed by applying the combined statutory Canadian federal and provincial income tax rates to earnings before taxes. The reasons for the difference are as follows: Canadian statutory income tax rate 28.1% 29.1% 29.8% Income tax provision at statutory rate $ $ $ Effect on income taxes of: Deductible UK PRT Foreign and domestic tax rate differentials 1 North America income tax rate and other legislative changes – Côte d’Ivoire income tax rate changes – – Non-taxable portion of foreign exchange (gain) loss Stock options exercised in shares 27 6 Non-deductible Offshore West Africa impairment charge 14 – Other 21 Income tax expense $ $ $ 16 Table of Contents The following table summarizes the temporary differences that give rise to the net future income tax asset and liability: Future income tax liabilities Property, plant and equipment $ $ Timing of partnership items Unrealized foreign exchange gain on long-term debt Other – 31 Future income tax assets Asset retirement obligations Loss carryforwards for income tax Stock-based compensation – Unrealized risk management activities Other – Deferred PRT 3 Net future income tax liability Less: current portion of future income tax asset Future income tax liability $ $ During 2010, future income tax expense included a charge of $83 million related to enacted changes in Canada to the taxation of stock options surrendered by employees for cash. During 2009, enacted income tax rate changes resulted in a reduction of future income tax liabilities of $19 million in British Columbia. During 2008, enacted income tax rate changes resulted in a reduction of future income tax liabilities of approximately $19 million in British Columbia and approximately $22 million in Côte d’Ivoire. The Company is subject to income tax reassessments arising in the normal course. The Company does not believe that any liabilities that might ultimately arise from these reassessments will be material. 8. SHARE CAPITAL Authorized 200,000 Class 1 preferred shares with a stated value of $10.00 each. Unlimited number of common shares without par value. Issued Common shares Number of shares (thousands)(1) Amount Number of shares (thousands)(1) Amount Balance – beginning of year $ $ Issued upon exercise of stock options 24 Previously recognized liability on stock options exercised for common shares – – 42 Cancellation of common shares – – – Purchase of common shares under Normal Course Issuer Bid – – Balance – end of year $ $ Restated to reflect two-for-one common share split in May 2010. 17 Table of Contents Dividend Policy The Company has paid regular quarterly dividends in January, April, July and October of each year since 2001. The dividend policy undergoes a periodic review by the Board of Directors and is subject to change. On March 1, 2011, the Board of Directors set the Company’s regular quarterly dividend at $0.09 per common share (2010 – $0.075 per common share, 2009 – $0.053 per common share). Normal Course Issuer Bid In 2010, the Company announced a Normal Course Issuer Bid to purchase, through the facilities of the Toronto Stock Exchange and the New York Stock Exchange, during the 12-month period commencing April 6, 2010 and ending April 5, 2011, up to 27,163,940 common shares or 2.5% of the common shares of the Company outstanding at March 17, 2010. During 2010, the Company purchased 2,000,000 common shares for cancellation at an average price of $33.77 per common share, for a total cost of $68 million. Retained earnings was reduced by $62 million, representing the excess of the purchase price of the common shares over their average carrying value. The Company did not purchase any common shares for cancellation in 2009 and 2008. Share split The Company’s shareholders passed a Special Resolution subdividing the common shares of the Company on a two-for-one basis at the Company’s Annual and Special Meeting held on May 6, 2010 with such subdivision taking effect in May 2010. All common share, per common share, and stock option amounts have been restated to reflect the share split. Stock Options The Company’s Option Plan provides for the granting of stock options to employees. Stock options granted under the Option Plan have terms ranging from five to six years to expiry and vest over a five-year period. The exercise price of each stock option granted is determined at the closing market price of the common shares on the Toronto Stock Exchange on the day prior to the grant. Each stock option granted provides the holder the choice to purchase one common share of the Company at the stated exercise price or receive a cash payment equal to the difference between the stated exercise price and the market price of the Company’s common shares on the date of surrender of the option. The following table summarizes information relating to stock options outstanding at December 31, 2010 and 2009: Stock options (thousands) (1) Weighted average exercise price (1) Stock options (thousands) (1) Weighted average exercise price (1) Outstanding – beginning of year $ $ Granted $ $ Surrendered for cash settlement $ $ Exercised for common shares $ $ Forfeited $ $ Outstanding – end of year $ $ Exercisable – end of year $ $ Restated to reflect two-for-one common share split in May 2010. 18 Table of Contents The range of exercise prices of stock options outstanding and exercisable at December 31, 2010 was as follows: Stock options outstanding Stock options exercisable Range of exercise prices Stock options outstanding (thousands) Weighted average remaining term (years) Weighted average exercise price Stock options exercisable (thousands) Weighted average exercise price $12.34 – $14.99 69 $ 69 $ $15.00 – $19.99 $ $ $20.00 – $24.99 $ $ $25.00 – $29.99 $ $ $30.00 – $34.99 $ $ $35.00 – $39.99 $ $ $40.00 – $44.99 $ – $ – $45.00 – $46.25 $ 9. ACCUMULATED OTHER COMPREHENSIVE LOSS The components of accumulated other comprehensive loss, net of taxes, were as follows: 2010 2009 Derivative financial instruments designated as cash flow hedges $ 48 $ 76 Foreign currency translation adjustment $ $ During the next 12 months, $40 million is expected to be reclassified from accumulated other comprehensive loss, reducing net earnings. 10. CAPITAL DISCLOSURES The Company does not have any externally imposed regulatory capital requirements for managing capital. The Company has defined its capital to mean its long-term debt and consolidated shareholders’ equity, as determined each reporting date. The Company’s objectives when managing its capital structure are to maintain financial flexibility and balance to enable the Company to access capital markets to sustain its on-going operations and to support its growth strategies. The Company primarily monitors capital on the basis of an internally derived non-GAAP financial measure referred to as its "debt to book capitalization ratio", which is the arithmetic ratio of current and long-term debt divided by the sum of the carrying value of shareholders’ equity plus current and long-term debt. The Company aims over time to maintain its debt to book capitalization ratio in the range of 35% to 45%. However, the Company may exceed the high end of such target range if it is investing in capital projects, undertaking acquisitions, or in periods of lower commodity prices. The Company may be below the low end of the targeted range when cash flow from operating activities is greater than current investment activities. At December 31, 2010, the ratio is below the target range at 29%. Readers are cautioned that the debt to book capitalization ratio is not defined by GAAP and this financial measure may not be comparable to similar measures presented by other companies. Further, there can be no assurances that the Company will continue to use this measure to monitor capital or will not alter the method of calculation of this measure in the future. Long-term debt $ $ Total shareholders’ equity $ $ Debt to book capitalization 29% 33% 19 Table of Contents 11. NET EARNINGS PER COMMON SHARE Weighted average common shares outstanding – basic and diluted (thousands of shares) (1) Net earnings – basic and diluted $ $ $ Net earnings per common share – basic and diluted (1) $ $ $ Restated to reflect two-for-one common share split in May 2010. 12. FINANCIAL INSTRUMENTS The carrying values of the Company’s financial instruments by category are as follows: Asset (liability) Loans and receivables at amortized cost Held for trading at fair value Other financial liabilities at amortized cost Cash and cash equivalents $ – $ 22 $ – Accounts receivable – – Accounts payable – – (274) Accrued liabilities – – (2,163) Other long-term liabilities – (451) (91) Long-term debt – – (8,499) $ $ (429) $ (11,027) Asset (liability) Loans and receivables at amortized cost Held for trading at fair value Other financial liabilities at amortized cost Cash and cash equivalents $ – $ 13 $ – Accounts receivable – – Accounts payable – – Accrued liabilities – – (1,522) Other long-term liabilities – (309) (167) Long-term debt – – (9,658) $ $ (296) $ (11,587) 20 Table of Contents The carrying value of the Company’s financial instruments approximates their fair value, except for fixed-rate long-term debt as noted below. The fair values of the Company’s financial assets and liabilities are outlined below: Carrying value Fair value Asset (liability) (1) Level 1 Level 2 Other long-term liabilities $ $ – $ (451) Fixed-rate long-term debt(2) (3) – $ $ $ (451) Carrying value Fair value Asset (liability) (1) Level 1 Level 2 Other long-term liabilities $ $ – $ (309) Fixed-rate long-term debt(2) (3) – $ $ $ (309) Excludes financial assets and liabilities where book value approximates fair value due to the liquid nature of the asset or liability (cash and cash equivalents, accounts receivable, accounts payable and accrued liabilities). The carrying values of US$350 million of 5.45% notes due October 2012 and US$350 million of 4.90% notes due December 2014 have been adjusted by $61 million (2009 – $38 million) to reflect the fair value impact of hedge accounting. The fair value of fixed-rate long-term debt has been determined based on quoted market prices. Risk Management The changes in estimated fair values of derivative financial instruments included in the net risk management asset (liability) were recognized in the financial statements as follows: Asset (liability) Risk management mark-to-market Risk management mark-to-market Balance – beginning of year $ $ Net cost of outstanding put options – Net change in fair value of outstanding derivative financial instruments attributable to: Risk management activities 25 Interest expense 30 Foreign exchange Other comprehensive income Settlement of interest rate swaps and other 4 Add: put premium financing obligations (1) – Balance – end of year Less: current portion $ $ The Company has negotiated payment of put option premiums with various counterparties at the time of actual settlement of the respective options. These obligations have been reflected in the net risk management asset (liability). 21 Table of Contents Net (gains) losses from risk management activities for the years ended December 31 were as follows: Net realized risk management (gain) loss $ $ $ Net unrealized risk management (gain) loss $ $ $ Financial Risk Factors a) Market risk Market risk is the risk that the fair value or future cash flows of a financial instrument will fluctuate because of changes in market prices. The Company’s market risk is comprised of commodity price risk, interest rate risk, and foreign currency exchange risk. Commodity price risk management The Company uses commodity derivative financial instruments to manage its exposure to commodity price risk associated with the sale of its future crude oil and natural gas production and with natural gas purchases. At December 31, 2010, the Company had the following derivative financial instruments outstanding to manage its commodity price exposures: i) Sales Contracts Remaining term Volume Weighted average price Index Crude oil Crude oil price collars Jan 2011 – Dec 2011 50,000 bbl/d US$70.00 – US$102.23 WTI Crude oil puts (1) Jan 2011 – Dec 2011 100,000 bbl/d US$70.00 WTI Crude oil put options have a cost of US$106 million. ii) Purchase Contracts Remaining term Volume Weighted average fixed rate Floating index Natural gas Swaps – floating to fixed Jan 2011 – Dec 2011 125,000 GJ/d C$4.87 AECO The Company’s outstanding commodity derivative financial instruments are expected to be settled monthly based on the applicable index pricing for the respective contract month. The natural gas derivative financial instruments designated as hedges as at December 31, 2010 were classified as cash flow hedges. 22 Table of Contents Interest rate risk management The Company is exposed to interest rate price risk on its fixed rate long-term debt and to interest rate cash flow risk on its floating rate long-term debt. The Company enters into interest rate swap contracts to manage its fixed to floating interest rate mix on long-term debt. The interest rate swap contracts require the periodic exchange of payments without the exchange of the notional principal amounts on which the payments are based. At December 31, 2010, the Company had the following interest rate swap contracts outstanding: Remaining term Amount ($ millions) Fixed rate Floating rate Interest rate (1) (2) Swaps – floating to fixed Jan 2011 – Feb 2012 C$200 1.4475% 3 month CDOR (3) (1) During 2010, the Company unwound US$350 million of 4.9% interest rate swaps for proceeds of US$54 million. (2) During 2010, the Company unwound C$300 million of 1.0680% interest rate swaps for nominal consideration. (3) Canadian Dealer Offered Rate Foreign currency exchange rate risk management The Company is exposed to foreign currency exchange rate risk in Canada primarily related to its US dollar denominated long-term debt and working capital. The Company is also exposed to foreign currency exchange rate risk on transactions conducted in other currencies in its subsidiaries and in the carrying value of its self-sustaining foreign subsidiaries. The Company periodically enters into cross currency swap contracts and foreign currency forward contracts to manage known currency exposure on US dollar denominated long-term debt and working capital. The cross currency swap contracts require the periodic exchange of payments with the exchange at maturity of notional principal amounts on which the payments are based. At December 31, 2010, the Company had the following cross currency swap contracts outstanding: Remaining term Amount ($ millions) Exchange rate (US$/C$) Interest rate (US$) Interest rate (C$) Cross currency Swaps (1) Jan 2011 – Jul 2011 US$150 6.70% 7.70% Jan 2011 – Aug 2016 US$250 6.00% 5.40% Jan 2011 – May 2017 US$1,100 5.70% 5.10% Jan 2011 – Mar 2038 US$550 6.25% 5.76% Subsequent to December 31, 2010, the Company entered into cross currency swap contracts for US$50 million with an exchange rate of $0.994 (US$/C$) and average interest rates of 6.70% (US$) and 7.88% (C$) for the period January to July 2011. All cross currency swap derivative financial instruments designated as hedges at December 31, 2010 were classified as cash flow hedges. In addition to the cross currency swap contracts noted above, at December 31, 2010, the Company had US$1,162 million of foreign currency forward contracts outstanding, with terms of approximately 30 days or less. 23 Table of Contents Financial instrument sensitivities The following table summarizes the annualized sensitivities of the Company’s net earnings and other comprehensive income to changes in the fair value of financial instruments outstanding as at December 31, 2010, resulting from changes in the specified variable, with all other variables held constant. These sensitivities are prepared on a different basis than those sensitivities disclosed in the Company’s other continuous disclosure documents, and do not represent the impact of a change in the variable on the operating results of the Company taken as a whole. Further, these sensitivities are theoretical, as changes in one variable may contribute to changes in another variable, which may magnify or counteract the sensitivities. In addition, changes in fair value generally can not be extrapolated because the relationship of a change in an assumption to the change in fair value may not be linear. Impact on net earnings Impact on other comprehensive income Commodity price risk Increase WTI US$1.00/bbl $ $ – Decrease WTI US$1.00/bbl $ 7 $ – Increase AECO C$0.10/Mcf $ – $ 3 Decrease AECO C$0.10/Mcf $ – $ Interest rate risk Increase interest rate 1% $ $ 22 Decrease interest rate 1% $ 8 $ Foreign currency exchange rate risk Increase exchange rate by US$0.01 $ $ – Decrease exchange rate by US$0.01 $ 27 $ – b) Credit Risk Credit risk is the risk that a party to a financial instrument will cause a financial loss to the Company by failing to discharge an obligation. Counterparty credit risk management The Company’s accounts receivable are mainly with customers in the crude oil and natural gas industry and are subject to normal industry credit risks. The Company manages these risks by reviewing its exposure to individual companies on a regular basis and where appropriate, ensures that parental guarantees or letters of credit are in place to minimize the impact in the event of default. At December 31, 2010, substantially all of the Company’s accounts receivables were due within normal trade terms. The Company is also exposed to possible losses in the event of nonperformance by counterparties to derivative financial instruments; however, the Company manages this credit risk by entering into agreements with counterparties that are substantially all investment grade financial institutions and other entities. At December 31, 2010, the Company had net risk management assets of $nil with specific counterparties related to derivative financial instruments (December 31, 2009 – $7 million). 24 Table of Contents c) Liquidity Risk Liquidity risk is the risk that the Company will encounter difficulty in meeting obligations associated with financial liabilities. Management of liquidity risk requires the Company to maintain sufficient cash and cash equivalents, along with other sources of capital, consisting primarily of cash flow from operating activities, available credit facilities, and access to debt capital markets, to meet obligations as they become due. Due to fluctuations in the timing of the receipt and/or disbursement of operating cash flows, the Company believes it has adequate bank credit facilities to provide liquidity. The maturity dates for financial liabilities are as follows: Less than 1 year 1 to less than 2 years 2 to less than 5 years Thereafter Accounts payable $ $ – $ – $ – Accrued liabilities $ $ – $ – $ – Risk management $ $ 32 $ 96 $ Other long-term liabilities $ 25 $ 25 $ 41 $ – Long-term debt (1) $ The long-term debt represents principal repayments only and does not reflect fair value adjustments, original issue discounts or transaction costs. No debt repayments are reflected for $1,436 million of revolving bank credit facilities due to the extendable nature of the facilities. 13. COMMITMENTS AND CONTINGENCIES The Company has committed to certain payments as follows: Thereafter Product transportation and pipeline $ Offshore equipment operating leases $ $ 98 $ 97 $ 97 $ 81 $ Offshore drilling $ 7 $ – $ – $ – $ – $ – Asset retirement obligations (1) $ 18 $ 17 $ 19 $ 28 $ 27 $ Office leases $ 27 $ 27 $ 28 $ 28 $ 32 $ Other $ $ 66 $ 19 $ 16 $ 24 $ 10 Amounts represent management’s estimate of the future undiscounted payments to settle asset retirement obligations related to resource properties, facilities, and production platforms, based on current legislation and industry operating practices. Amounts disclosed for the period 2011 – 2015 represent the minimum required expenditures to meet these obligations. Actual expenditures in any particular year may exceed these minimum amounts. The Company is defendant and plaintiff in a number of legal actions arising in the normal course of business. In addition, the Company is subject to certain contractor construction claims. The Company believes that any liabilities that might arise pertaining to any such matters would not have a material effect on its consolidated financial position. 25 Table of Contents 14. SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION Changes in non-cash working capital were as follows: Changes in non-cash working capital Accounts receivable, inventory, prepaidsand other $ (340) $ (276) $ Accounts payable 37 (151) Accrued liabilities 576 (429) Net changes in non-cash working capital $ 273 $ (856) $ 92 Relating to: Operating activities $ 149 $ (235) $ Financing activities (5) (12) 46 Investing activities 129 (609) $ 273 $ (856) $ 92 Other cash flow information: 2010 2009 Interest paid $ 471 $ 516 $ Taxes other than income tax paid $ 102 $ 52 $ Current income tax paid $ 111 $ 216 $ 26 Table of Contents 15. SEGMENTED INFORMATION The Company’s Exploration and Production activities are conducted in three geographic segments: North America, North Sea and Offshore West Africa. These activities include the exploration, development, production and marketing of crude oil, natural gas liquids and natural gas. The Company’s Oil Sands Mining and Upgrading is a separate segment from Exploration and Production activities as the bitumen is recovered through mining operations. Midstream activities include the Company’s pipeline operations and an electricity co-generation system. Activities that are not included in the above segments are reported in the segmented information as other. Inter-segment eliminations include internal transportation, electricity charges and natural gas sales. Exploration and Production North America North Sea Offshore West Africa Total Segmented revenue $ Less: royalties Segmented revenue, net of royalties Segmented expenses Production Transportation and blending 8 8 10 1 1 1 Depletion, depreciation and amortization Asset retirement obligation accretion 46 41 42 33 24 27 6 4 2 85 69 71 Realized risk management activities – Total segmented expenses Segmented earnings (loss) before the following $ Non–segmented expenses Administration Stock-based compensation expense (recovery) Interest, net Unrealized risk management activities Foreign exchange (gain) loss Total non-segmented expenses Earnings before taxes Taxes other than income tax Current income tax expense Future income tax expense (recovery) Net earnings 27 Table of Contents Oil Sands Mining and Upgrading Midstream Inter–segment elimination and other Total Segmented revenue $ $ $
